Portions of the schedules and exhibits to this Exhibit 10.2 have been omitted
pursuant to a request for confidential treatment filed with the Securities and
Exchange Commission. The omissions have been indicated by asterisks (“*****”)
and the omitted text has been filed separately with the Securities and Exchange
Commission.

Exhibit 10.2

[EXECUTION COPY]

THIRD AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

THIS THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as such agreement
may be amended, supplemented, modified or amended and restated from time to
time, this “Agreement”), dated as of April 23, 2008, is made by ANNTAYLOR, INC.,
a Delaware corporation (“ATI”), ANNTAYLOR STORES CORPORATION, a Delaware
corporation (the “Parent”), ANNCO, INC., a Delaware corporation (“ANNCO”),
ANNTAYLOR DISTRIBUTION SERVICES, INC., a Delaware corporation (“ATDS”), and
ANNTAYLOR RETAIL, INC., a Delaware corporation (“ATR” and, together with ATI,
the Parent, ANNCO and ATDS, the “Grantors” and each, individually, a “Grantor”)
in favor of BANK OF AMERICA, N.A., in its capacity as administrative agent for
each of the Lenders now or hereafter party to the Credit Agreement (as defined
below) (the “Agent”).

W I T N E S S E T H:

WHEREAS, ATI, ANNCO, ATDS, ATR, the Agent, the lenders referred to therein, the
syndication agents named therein, and the issuing banks named therein have
entered into that certain $175,000,000 Second Amended and Restated Credit
Agreement dated November 14, 2003 (as amended, the “Original Credit Agreement”);
and

WHEREAS, at the Borrowers’ request, Lenders, the Agent and the syndication
agents named therein have agreed to amend and restate the Original Credit
Agreement in its entirety pursuant to that certain Third Amended and Restated
Credit Agreement dated as of the date hereof (as so amended and restated and as
such agreement may be further amended, supplemented, modified, or amended and
restated from time to time, the “Credit Agreement”); and

WHEREAS, the Parent is the parent of each of ATI, ANNCO, ATDS and ATR and has
and will materially benefit from the Loans made or to be made and the Letters of
Credit issued or to be issued under the Credit Agreement, and in connection
therewith and pursuant to the terms of the Credit Agreement, the Parent
simultaneously herewith has entered into that certain Third Amended and Restated
Parent Guaranty and is required to execute and deliver this Agreement; and

WHEREAS, each of ANNCO, ATDS and ATR is, directly or indirectly, a wholly owned
Subsidiary of ATI and has and will materially benefit from the Loans and
Advances made and to be made, and the Letters of Credit issued and to be issued,
under the Credit Agreement; and

WHEREAS, the parties hereto have entered into that certain Second Amended and
Restated Pledge and Security Agreement dated November 14, 2003 (as amended, the
“Original Pledge and Security Agreement”), pursuant to which the Grantors
granted a security interest in certain personal property and assets as
collateral security for the payment and performance of such Grantors’
obligations under the loan documents relating to and including the Original
Credit Agreement; and



--------------------------------------------------------------------------------

WHEREAS, as collateral security for payment and performance by each Grantor of
its Obligations, each Grantor is willing to continue, amend and grant to the
Lender, as the case may be, a security interest in certain of its personal
property and assets pursuant to the terms of this Agreement.

NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Loans and issue Letters of
Credit under the Credit Agreement, each Grantor hereby agrees with the Agent for
its benefit, and for the benefit of the Lenders and each Letter of Credit
Issuer, by acceptance hereof, as follows:

1. DEFINED TERMS. The following terms shall have the following respective
meanings:

“Accounts” means all of each Grantor’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including all Credit Card Accounts and
any rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.

“Affiliate” as applied to any Person, shall mean any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote 10% or more of the Securities having voting power for the
election of directors of such Person or otherwise to direct or cause the
direction of the management and policies of that Person, whether through the
ownership of voting Securities or by contract or otherwise; provided that no
financial institution, mutual fund or investment banking firm shall be an
Affiliate of any Grantor unless it owns, directly or indirectly, at least 20% of
such Securities of such Grantor.

“Chattel Paper” means all of each Grantor’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

“Copyrights” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign copyrights
and copyright applications (including without limitation the copyrights and
copyright applications identified on Schedule III attached hereto and
incorporated herein by reference) and including the right to recover for all
past, present and future infringements thereof and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of any Grantor.

 

2



--------------------------------------------------------------------------------

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Grantor.

“Equipment” means all of each Grantor’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by such Grantor and all of such Grantor’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalent ownership interests (however, designated,
whether voting or non-voting) of such Person’s capital, whether now outstanding
or issued after the Effective Date.

“Excluded Notes” means any promissory note with an original principal amount of
less than $1,000,000 owing to any Grantor from a senior executive or key
employee of such Grantor.

“General Intangibles” means all of each Grantor’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of such Grantor of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, corporate or other business records, inventions, designs,
blueprints, plans, specifications, trade secrets, goodwill, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, any
funds which may become due to such Grantor in connection with the termination of
any employee benefit plan or any rights thereto and any other amounts payable to
such Grantor from any employee benefit plan, rights and claims against carriers
and shippers, rights to indemnification, business interruption insurance and
proceeds thereof, property, casualty or any similar type of insurance and any
proceeds thereof, proceeds of insurance covering the lives of key employees on
which such Grantor is beneficiary, all Pledged Equity Interests constituting
“general intangibles” as defined in the UCC, rights to receive dividends,
distributions, cash and other property in respect of or in exchange for pledged
equity interests or Investment Property and any letter of credit, guarantee,
claim, security interest or other security held by or granted to such Grantor,
and including without limitation, all Credit Card Accounts and Patents,
Trademarks and Copyrights constituting “general intangibles” as defined in the
UCC.

“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by any Grantor, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC.

 

3



--------------------------------------------------------------------------------

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by any Grantor, including, without limitation, all
Pledged Notes constituting “instruments” as defined in the UCC.

“Inventory” means all of each Grantor’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in such Grantor’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

“Investment Property” means all of each Grantor’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated;
(b) securities entitlements; (c) securities accounts; (d) commodity contracts;
or (e) commodity accounts, including, without limitation, all Pledged Equity
Interests constituting “investment property” as defined in the UCC.

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by any Grantor, including
rights to payment or performance under a letter of credit, whether or not such
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.

“LLC Agreement” means the limited liability company agreement, operating
agreement and other organizational document of a Securities Issuer which is a
limited liability company, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Partnership Agreement” means the partnership agreement and other organizational
document of a Securities Issuer which is a partnership, as the same way be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Patents” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign patents and
patent applications (including without limitation the patents and patent
applications identified on Schedule III attached hereto and incorporated herein
by reference) and including the right to recover for all past, present and
future infringements thereof and all reissues, divisions, continuations,
continuations in part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.

“Pledged Collateral” is defined in Section 3(c) hereof.

“Pledged Equity Interests” means all Pledged Shares, Pledged Partnership
Interests and Pledged Membership Interests.

 

4



--------------------------------------------------------------------------------

“Pledged Membership Interests” means all Equity Interests of each Securities
Issuer which is a limited liability company identified in Item C of Schedule IV
opposite the name of any Grantor and all additional Equity Interests of any such
Securities Issuer from time to time acquired by such Grantor in any manner,
including, in each case, (i) the LLC Agreement of such Securities Issuer,
(ii) all rights (but not obligations) of such Grantor as a member thereof and
all rights to receive dividends or distributions (whether payable in cash,
securities or otherwise) and all principal, interest, and other payments and
rights from time to time received, receivable, or otherwise distributed
thereunder, (iii) all claims of such Grantor for damages arising out of or for
breach of or default under such LLC Agreement, (iv) the right of such Grantor to
terminate such LLC Agreement, to perform and exercise consensual or voting
rights thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a member thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.

“Pledged Notes” means all promissory notes of each Securities Issuer identified
in Item A of Schedule IV hereto opposite the name of any Grantor and all other
promissory notes of any such Securities Issuer issued from time to time to such
Grantor other than any Excluded Notes, as such promissory notes are amended,
modified, supplemented, restated or otherwise modified from time to time and
together with any promissory note of any Securities Issuer taken in extension or
renewal thereof or substitution therefor.

“Pledged Partnership Interests” means all Equity Interests of each Securities
Issuer which is a partnership identified in Item D of Schedule IV opposite the
name of any Grantor and all additional Equity Interests of any such Securities
Issuer from time to time acquired by such Grantor in any manner, including, in
each case, (i) the Partnership Agreement of such Securities Issuer, (ii) all
rights (but not obligations) of such Grantor as a partner thereof and all rights
to receive dividends or distributions (whether payable in cash, securities or
otherwise) and all principal, interest, and other payments and rights from time
to time received, receivable, or otherwise distributed thereunder, (iii) all
claims of such Grantor for damages arising out of or for breach of or default
under such Partnership Agreement, (iv) the right of such Grantor to terminate
such Partnership Agreement, to perform and exercise consensual or voting rights
thereunder, and to compel performance and otherwise exercise all remedies
thereunder, (v) all rights of such Grantor, whether as a partner thereof or
otherwise, to all property and assets of such Securities Issuer (whether real
property, inventory, equipment, accounts, general intangibles, securities,
instruments, chattel paper, documents, choses in action, financial assets, or
otherwise) and (vi) all certificates or instruments evidencing such Equity
Interests.

“Pledged Shares” means all issued and outstanding shares of capital stock of
each Securities Issuer which is a corporation (or similar type of issuer)
identified in Item B of Schedule IV hereto opposite the name of any Grantor
including, in each case, (i) all rights (but not obligations) of such Grantor as
an owner thereof and all rights to receive dividends or distributions (whether
payable in cash, securities or otherwise) and all principal, interest, and other
payments and rights from time to time received, receivable, or otherwise
distributed thereunder, (ii) all rights of such Grantor, whether as an owner
thereof or otherwise, to all

 

5



--------------------------------------------------------------------------------

property and assets of such Securities Issuer (whether real property, inventory,
equipment, accounts, general intangibles, securities, instruments, chattel
paper, documents, choses in action, financial assets, or otherwise) and
(iii) all additional shares of capital stock of any such Securities Issuer from
time to time acquired by such Grantor in any manner, and (iv) the certificates
representing such shares of capital stock.

“Securities Issuer” means any Person listed on Schedule IV hereto that has
issued or may issue a Pledged Equity Interest or a Pledged Note.

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by any Grantor, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC.

“Trademarks” means all of each Grantor’s right, title and interest, whether now
owned or hereafter acquired, in and to all United States and foreign trademarks,
trade names, trade dress, service marks, trademark and service mark
registrations, and applications for trademark or service mark registration and
any renewals thereof (including without limitation each trademark, trade name,
trade dress, registration and application identified in Schedule III attached
hereto and incorporated herein by reference) and including all income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto (including without limitation damages for past or future
infringements thereof), the right to sue or otherwise recover for all past,
present and future infringements thereof, all rights corresponding thereto
throughout the world (but only such rights as now exist or may come to exist
under applicable local law) and all other rights of any kind whatsoever of each
Grantor accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
such trademark and service mark.

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

“Uniform Commercial Code jurisdiction” means any jurisdiction that has adopted
“Revised Article 9” of the UCC on or after July 1, 2001.

All other capitalized terms used but not otherwise defined herein have the
meanings given to them in the Credit Agreement or in Annex A thereto. All other
undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein.

2. GRANT OF LIEN.

(a) As security for all Obligations, each Grantor hereby pledges, assigns,
charges, mortgages, delivers, transfers and grants to the Agent, for the benefit
of the Agent and

 

6



--------------------------------------------------------------------------------

the Lenders, a continuing security interest in, lien on, assignment of and right
of set-off against, all of the following property and assets of such Grantor,
whether now owned or existing or hereafter acquired or arising, regardless of
where located:

(i) all Accounts;

(ii) all Inventory;

(iii) all contract rights;

(iv) all Chattel Paper;

(v) all Documents;

(vi) all Instruments;

(vii) all Supporting Obligations and Letter-of-Credit Rights;

(viii) all General Intangibles (including payment intangibles and Software);

(ix) all Goods;

(x) all Equipment;

(xi) all Investment Property;

(xii) all money, cash, cash equivalents, securities and other property of any
kind of such Grantor held directly or indirectly by the Agent or any Lender;

(xiii) all of such Grantor’s Deposit Accounts, credits, and balances with and
other claims against the Agent or any Lender or any of their Affiliates or any
other financial institution with which such Grantor maintains deposits,
including the Payment Account;

(xiv) all books, records and other property related to or referring to any of
the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing;

(xv) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (a) any lease, license, contract, property rights or agreement to
which any Grantor is a party or any of its rights or interests thereunder, or
any property or assets subject to any lease, license, contract or agreement if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment,

 

7



--------------------------------------------------------------------------------

invalidation or unenforceability of any right, title or interest of any Grantor
therein or (ii) in a breach or termination pursuant to the terms of, or a
default under, any such lease license, contract property rights or agreement
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity), provided however
that such security interest shall attach immediately at such time as the
condition causing such abandonment, invalidation or unenforceability shall be
remedied and, to the extent severable, shall attach immediately to any portion
of such lease, license, contract, property rights or agreement, or such property
or assets subject to any lease, license, contract or agreement that does not
result in any of the consequences specified in (i) or (ii), (b) any real
property leasehold held by a Grantor, (c) any of the outstanding Equity
Interests of a Foreign Subsidiary in excess of 65% of the voting power of all
classes of Equity Interests of such Foreign Subsidiary entitled to vote, (d) any
Excluded Notes, (e) motor vehicles covered by certificates of title, (f) patent
number 6,427,855 issued on August 6, 2002 and owned by ANNCO and (g) any shares
of Parent’s capital stock owned by any Grantor or any Margin Stock owned by any
Grantor, unless the Grantors in aggregate own at any time Margin Stock (other
than shares of Parent’s capital stock) with an aggregate value over $1,000,000,
in which case such Margin Stock (other than shares of Parent’s capital stock)
shall be included as Collateral or disposed of for Cash Equivalents to be
included as Collateral).

All of the foregoing, together with the Real Estate covered by the Mortgage(s)
and all other property of such Grantor in which the Agent or any Lender may at
any time be granted a Lien as collateral for the Obligations, is herein
collectively referred to as the “Collateral.”

(b) The Collateral of each Grantor secures (i) in the case of the Borrower, all
Obligations of the Borrower under the Loan Documents, (ii) in the case of the
Parent, the Guaranteed Obligations under the Parent Guaranty and (iii) in the
case of each Subsidiary Guarantor, the Guaranteed Obligations under the
Subsidiary Guaranty. All of the Obligations shall be secured by all of the
Collateral.

(c) This Section 2 continues, reaffirms and amends, as the case may be, those
respective first priority pledge and security interests granted under the
Original Pledge and Security Agreement.

3. PERFECTION AND PROTECTION OF SECURITY INTEREST.

(a) Each Grantor shall, at its expense, perform all steps requested by the Agent
at any time to perfect, maintain, protect, and enforce the Agent’s Liens,
including: (i) executing, delivering and/or filing and recording of the
Mortgage(s), the Trademark Security Agreement and executing and filing financing
or continuation statements, and amendments thereof, in form and substance
reasonably satisfactory to the Agent; (ii) delivering to the Agent warehouse
receipts covering any portion of the Collateral located in warehouses and for
which warehouse receipts are issued and certificates of title covering any
portion of the collateral for which certificates of title have been issued;
(iii) when an Event of Default has occurred and is continuing, transferring
Inventory to warehouses or other locations designated by the Agent; (iv) placing
notations on such Grantor’s books of account to disclose the Agent’s security

 

8



--------------------------------------------------------------------------------

interest; and (v) taking such other steps as are deemed necessary by the Agent
to maintain and protect the Agent’s Liens. Each Grantor agrees that a carbon,
photographic, photostatic, or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.

(b) If any Grantor at any time owns Collateral consisting of a negotiable
Document with a value in excess of $1,000,000 or Chattel Paper with an aggregate
value in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and, upon request of the Agent, deliver such Collateral to the Agent.

(c) All certificates, notes and other instruments representing or evidencing the
Pledged Equity Interests or the Pledged Notes and all other instruments now
owned or at any time hereafter acquired by any Grantor other than any Excluded
Notes (collectively, the “Pledged Collateral”) shall be delivered to and held by
or on behalf of the Agent pursuant hereto (except as otherwise provided in the
last sentence of Section 10(c) hereof) and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to the
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Agent shall have the right, at any time in its discretion and without notice
to such Grantor, to transfer to or to register in the name of the Agent or any
nominee of the Agent any or all of the Pledged Collateral, subject only to the
revocable rights specified in Section 10 hereof. In addition, upon the
occurrence and during the continuance of an Event of Default, the Agent shall
have the right at any time to exchange certificates or instruments representing
or evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations.

(d) If required by the terms of the Credit Agreement and not waived by Agent in
writing (which waiver may be revoked), each Grantor shall obtain authenticated
control agreements from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for such Grantor.

(e) If any Grantor is or becomes the beneficiary of a letter of credit in an
amount in excess of $1,000,000, such Grantor shall promptly notify Agent thereof
and enter into a tri-party agreement with Agent and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Agent and directing all payments thereunder to the
Payment Account, all in form and substance reasonably satisfactory to Agent.

(f) Each Grantor shall take all steps necessary to grant the Agent control of
all electronic chattel paper in accordance with the Code and all “transferable
records” as defined in the Uniform Electronic Transactions Act.

(g) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of such Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of the State of New
York or such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC of the State of New

 

9



--------------------------------------------------------------------------------

York for the sufficiency or filing office acceptance of any financing statement
or amendment, including (i) whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor,
and (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates. Each
Grantor agrees to furnish any such information to the Agent promptly upon
request. Each Grantor also ratifies its authorization for the Agent to have
filed in any Uniform Commercial Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

(h) Each Grantor shall promptly deliver to Agent a copy of any complaint filed
by it asserting any commercial tort claim (as defined in the UCC) in an amount
in excess of $5,000,000 and unless otherwise consented by Agent, such Grantor
shall enter into a supplement to this Agreement, granting to Agent a Lien in
such commercial tort claim.

(i) From time to time, each Grantor shall, upon the Agent’s request, execute and
deliver confirmatory written instruments pledging to the Agent, for the ratable
benefit of the Agent and the Lenders, the Collateral, but such Grantor’s failure
to do so shall not affect or limit any security interest or any other rights of
the Agent or any Lender in and to the Collateral with respect to such Grantor.
So long as the Credit Agreement is in effect and until all Obligations have been
fully satisfied, the Agent’s Liens shall continue in full force and effect in
all Collateral (whether or not deemed eligible for the purpose of calculating
the Availability or as the basis for any advance, loan, extension of credit, or
other financial accommodation).

(j) No Reincorporation. Without limiting the prohibitions on mergers involving
any Grantor contained in the Credit Agreement or any other Loan Document, no
Grantor shall reincorporate or reorganize itself under the laws of any
jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof or change its type of entity as identified on
Schedule II without the prior written consent of Agent.

(k) Terminations Amendments Not Authorized. Each Grantor acknowledges that it is
not authorized to file any financing statement covering the Collateral or
amendment or termination statement with respect to any financing statement
covering the Collateral without the prior written consent of Agent and agrees
that it will not do so without the prior written consent of Agent, subject to
such Grantor’s rights under Section 9-509(d)(2).

(l) No Restriction on Payments to Agent. No Grantor shall enter into any
Contract that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Instruments or payment intangibles or the proceeds of
the foregoing to Agent.

4. LOCATION OF COLLATERAL. (a) Each Grantor represents and warrants to the Agent
and the Lenders that: Schedule I is a correct and complete list of the location
of such Grantor’s chief executive office and the location of its books and
records and (b) Schedule I correctly identifies any of such facilities and
locations that are not owned by such Grantor. Each Grantor covenants and agrees
that it will not (i) maintain any Collateral at any location other than those
locations owned or leased by such Grantor or otherwise listed for such Grantor
on Schedule I except for Collateral which is in transit from a supplier to a
Grantor or to

 

10



--------------------------------------------------------------------------------

customers of a Grantor or between any such locations or (ii) change the location
of its chief executive office or location of its books and records from the
location identified in Schedule I, unless it gives the Agent at least thirty
(30) days’ prior written notice thereof. Without limiting the foregoing, each
Grantor represents that all of its Inventory (other than Inventory in transit
from a supplier to a Grantor or to customers of a Grantor or between any such
locations) is, and covenants that all of its Inventory will be, located either
(a) on premises owned by such Grantor, (b) on premises leased by such Grantor,
or (c) in a warehouse or with a bailee, provided that the Agent has received an
executed bailee letter from the applicable Person in form and substance
reasonably satisfactory to the Agent.

5. JURISDICTION OF ORGANIZATION. Schedule II hereto identifies each Grantor’s
name as of the Closing Date as it appears in official filings in the state of
its incorporation or other organization, the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Grantor’s state of
incorporation or organization or a statement that no such number has been issued
and the jurisdiction in which such Grantor is incorporated or organized. Each
Grantor has only one state of incorporation or organization.

6. TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Each Grantor represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) such Grantor has rights in and the power to transfer all of
the Collateral free and clear of all Liens whatsoever, except for Liens
permitted by Section 7.10 of the Credit Agreement; (b) the Agent’s Liens in the
Collateral will not be subject to any prior Lien except for those Liens
identified in clause (a), (b), (c), (d) and (f) of the definition of Permitted
Liens and permitted by clauses (b)(iii), (iv), (v), (vi), (vii) and (viii) of
Section 7.10 of the Credit Agreement; and (c) such Grantor will use, store, and
maintain the Collateral in accordance with customary business practices and will
use such Collateral for lawful purposes only.

7. ACCOUNTS.

(a) Each Grantor hereby represents and warrants to the Agent and the Lenders,
with respect to such Grantor’s Accounts that are to be included in the
determination of Eligible Credit Card Accounts, that: (i) such Account arises
from the sale of goods, is owned by such Grantor and represents a complete bona
fide transaction which requires no further act on the part of such Grantor to
make such Account payable by the Account Debtor; (ii) such Account and the
underlying contract related thereto does not contravene in any material respect
any laws, rules or regulations applicable thereto including, without limitation,
rules and regulations relating to truth-in-lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy and no Grantor party to the underlying contract related thereto is in
violation of any such laws, rules or regulations in any material respect;
(iii) the goods, the sale of which gave rise to the Account, were not at the
time of the sale subject to any Lien other than Liens permitted under
Section 7.10(b) of the Credit Agreement; and (iv) no Grantor is in material
breach of any express or implied material representations or warranty with
respect to the goods, the sale of which gave rise to such Account nor in
material breach of any material representation or warranty, covenant or other
agreement contained in the Loan Documents with respect to such Account.

 

11



--------------------------------------------------------------------------------

(b) No Grantor shall accept any note or other instrument (except a check or
other instrument for the immediate payment of money) with respect to any Account
without the Agent’s written consent. If the Agent consents to the acceptance of
any such instrument, it shall be considered as evidence of the Account and not
payment thereof and such Grantor will promptly deliver such instrument to the
Agent, endorsed by such Grantor to the Agent in a manner satisfactory in form
and substance to the Agent. Regardless of the form of presentment, demand,
notice of protest with respect thereto, such Grantor shall remain liable thereon
until such instrument is paid in full.

(c) Each Grantor shall notify the Agent promptly of all disputes and claims in
excess of $500,000 with any Account Debtor, and agrees to settle, contest, or
adjust such dispute or claim at no expense to the Agent or any Lender. No
discount, credit or allowance shall be granted to any such Account Debtor
without the Agent’s prior written consent, except for discounts, credits and
allowances made or given in the ordinary course of such Grantor’s business when
no Event of Default exists hereunder. The Agent may at all times when an Event
of Default exists hereunder, settle or adjust disputes and claims directly with
Account Debtors for amounts and upon terms which the Agent or the Required
Lenders, as applicable, shall consider advisable and, in all cases, the Agent
will credit the Borrower’s Loan Account with the net amounts received by the
Agent in payment of any Accounts in accordance with the provisions of the Credit
Agreement.

8. INVENTORY; PERPETUAL INVENTORY.

(a) Each Grantor represents and warrants to the Agent and the Lenders and agrees
with the Agent and the Lenders that all of the Inventory owned by such Grantor
is and will be held for sale or lease, or to be furnished in connection with the
rendition of services, in the ordinary course of such Grantor’s business, and is
and will be fit for such purposes. Each Grantor will keep its Inventory in good
and marketable condition, except for damaged or defective goods arising in the
ordinary course of such Grantor’s business. No Grantor will, without the prior
written consent of the Agent, acquire or accept any Inventory on consignment or
approval. Each Grantor agrees that all Inventory produced by such Grantor in the
United States of America will be produced in accordance with the Federal Fair
Labor Standards Act of 1938, as amended, and all rules, regulations, and orders
thereunder. Each Grantor will conduct a physical count of the Inventory at least
once per Fiscal Year, and after and during the continuation of an Event of
Default, at such other times as the Agent requests. Each Grantor will maintain a
perpetual inventory reporting system at all times. No Grantor will, without the
Agent’s written consent, sell any Inventory on a bill-and-hold, guaranteed sale,
sale on approval, consignment, or other repurchase or return basis.

(b) If an Event of Default has occurred and is continuing or during any period
that Liquidity is less than $37,500,000, in connection with all Inventory
financed by Letters of Credit, each Grantor will, at the Agent’s request,
instruct all suppliers, carriers, forwarders, customs brokers, warehouses or
others receiving or holding cash, checks, Inventory, Documents or Instruments in
which the Agent holds a security interest to deliver them to the Agent and/or
subject to the Agent’s order, and if they shall come into such Grantor’s
possession, to deliver them, upon request, to the Agent in their original form
and shall also, designate the Agent as the consignee on all bills of lading and
other negotiable and non-negotiable documents.

 

12



--------------------------------------------------------------------------------

9. EQUIPMENT.

(a) Each Grantor represents and warrants to the Agent and the Lenders and agrees
with the Agent and the Lenders that all of the Equipment owned by such Grantor
is and will be used or held for use in such Grantor’s business, and is and will
be fit for such purposes. Each Grantor shall keep and maintain its Equipment in
good operating condition and repair (ordinary wear and tear excepted) and shall
make all necessary replacements thereof.

(b) Each Grantor shall promptly inform the Agent of any additions to or
deletions from the Equipment in an amount in excess of $1,000,000. No Grantor
shall permit any Equipment to become a fixture with respect to real property or
to become an accession with respect to other personal property with respect to
which real or personal property the Agent does not have a Lien. No Grantor will,
without the Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

(c) Except as permitted by the Credit Agreement, no Grantor shall, without the
Agent’s prior written consent, sell, license, lease as a lessor, or otherwise
dispose of any of such Grantor’s Equipment.

10. PLEDGED COLLATERAL. (a) The Pledged Equity Interests have been duly
authorized and validly issued and are fully paid and non-assessable. The Pledged
Notes of any Grantor’s Subsidiaries (if any), and, to the best of each Grantor’s
knowledge, all other Pledged Notes, have been duly authorized, issued and
delivered, and is the legal, valid, binding and enforceable obligation of the
issuers thereof.

(b) The Pledged Equity Interests indicated on Schedule IV hereto constitute all
of the shares of stock held by each Grantor of the respective issuers thereof
who are not Foreign Subsidiaries and constitute 65% of all of the shares of
stock of the respective issuers who are Foreign Subsidiaries. The Pledged Equity
Interests and the Pledged Notes constitute all of the Pledged Collateral except
for Pledged Collateral consisting of checks and drafts received in the ordinary
course of business and with respect to which the Agent has not at any time
requested possession and which are not a material portion of the Collateral
under this Agreement (the “Personal Property Collateral”), either singly or in
the aggregate.

(c) The pledge and delivery of the Pledged Collateral pursuant to this Agreement
and all other filings and other actions taken by each Grantor to perfect such
security interest prior to the date hereof, create a continuing, valid and
perfected first priority security interest in the Pledged Collateral, securing
the payment of the Obligations except for Pledged Collateral consisting of
checks and drafts received in the ordinary course of business with respect to
which the Agent has not at any time requested possession and which are not a
material portion of the Personal Property Collateral, either singly or in the
aggregate.

 

13



--------------------------------------------------------------------------------

(d) So long as no Event of Default shall have occurred and be continuing:

(i) Each Grantor, and not the Agent, shall be entitled to exercise any and all
voting and other rights of consent or approval pertaining to the Pledged
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, however, that no Grantor
shall exercise or refrain from exercising any such right without the consent of
the Agent if such action or inaction would have a material adverse effect on the
benefits to the Agent, the Lenders and the Issuing Banks, including, without
limitation, the validity, priority or perfection of the security interest
granted hereby or the remedies of the Agent hereunder.

(ii) Each Grantor, and not the Agent, shall be entitled to receive and retain
any and all dividends, principal and interest paid in respect of the Pledged
Collateral provided, however, that any and all dividends, principal and interest
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Pledged Collateral, shall forthwith be delivered to the Agent
to hold as Pledged Collateral and shall, if received by any Grantor, be received
in trust for the benefit of the Lenders and the Issuing Banks, be segregated
from the other property or funds of such Grantor, and be forthwith delivered to
the Agent, as Pledged Collateral in the same form as so received (with any
necessary indorsement).

(iii) The Agent shall promptly execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends, principal or interest
payments which it is authorized to receive and retain pursuant to paragraph
(ii) above.

(e) Upon the occurrence and during the continuance of an Event of Default and at
the direction of the Required Lenders:

(i) All rights of any Grantor to exercise the voting and other rights of consent
or approval which it would otherwise be entitled to exercise pursuant to
Section 10(d)(i) hereof and to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to Section 10(d)(ii) hereof shall cease, and all such rights shall thereupon
become vested in the Agent, who shall thereupon have the sole right to exercise
such voting and other rights of consent or approval and to receive and hold as
Pledged Collateral such dividends, principal and interest payments which shall
forthwith be delivered to the Agent to be applied to the Obligations in such
order as provided in Section 7.25 (or, if applicable, Section 3.5) of the Credit
Agreement .

(ii) All dividends, principal and interest payments which are received by any
Grantor contrary to the provisions of paragraph (ii) of Section 10(d) hereof
shall be received in trust for the benefit of the Lenders and the Issuing Banks
and shall be segregated from other funds of such Grantor and shall be forthwith
paid over to the Agent as Pledged Collateral in the same form as so received
(with any necessary indorsement).

 

14



--------------------------------------------------------------------------------

(f) Each Grantor agrees that it will (i) cause each issuer of the Pledged Equity
Interests subject to its control not to issue any stock or other securities in
addition to or in substitution for the Pledged Shares issued by such issuer,
except to such Grantor or as otherwise permitted under the Credit Agreement, and
(ii) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other securities of each
issuer of the Pledged Equity Interests; provided that in no event shall any
Grantor be required to pledge more than 65% of the shares of any Foreign
Subsidiary. Each Grantor hereby authorizes the Agent to modify this Agreement by
amending Annex IV to include such additional shares or other securities.

(g) Determination by the Agent to exercise its right to sell any or all of the
Pledged Collateral pursuant to Section 19 hereof without making a request of the
relevant Grantor to register such Pledged Collateral under the Securities Act
shall not by the sole fact of such sale be deemed to be commercially
unreasonable.

(h) The Grantors hereby agree that the aggregate principal amount of all
promissory notes described in clause (i) of the definition of Excluded Notes at
any time outstanding shall not exceed $3,000,000.

11. DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER. Each Grantor represents and
warrants to the Agent and the Lenders that (a) all Documents, Instruments, and
Chattel Paper describing, evidencing, or constituting Collateral, and all
signatures and endorsements thereon, are and will be complete, valid, and
genuine, and (b) all goods evidenced by such Documents are and will be owned by
such Grantor, free and clear of all Liens other than Liens permitted under
Section 7.10(b) of the Credit Agreement.

12. RIGHT TO CURE. The Agent may, in its reasonable discretion, and shall, at
the direction of the Required Lenders, pay any amount or do any act reasonably
required of any Grantor hereunder or under any other Loan Document in order to
preserve, protect, maintain or enforce the Obligations, the Collateral or the
Agent’s Liens therein, and which such Grantor fails to pay or do, including
payment of any judgment against such Grantor, any insurance premium, any
warehouse charge, any finishing or processing charge, any landlord’s or bailee’s
claim, and any other Lien upon or with respect to the Collateral. All payments
that the Agent makes under this Section 12 and all out-of-pocket costs and
expenses that the Agent pays or incurs in connection with any action taken by it
hereunder shall be charged to the Borrower’s Loan Account as a Revolving Loan.
Any payment made or other action taken by the Agent under this Section 12 shall
be without prejudice to any right to assert an Event of Default hereunder and to
proceed thereafter as herein provided.

13. POWER OF ATTORNEY. Each Grantor hereby appoints the Agent and the Agent’s
designee as each Grantor’s attorney, with power: (a) to endorse such Grantor’s
name on any checks, notes, acceptances, money orders, or other forms of payment
or security that come into the Agent’s or any Lender’s possession; (b) to sign
such Grantor’s name on any invoice, bill of lading, warehouse receipt or other
negotiable or non-negotiable Document constituting Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing

 

15



--------------------------------------------------------------------------------

statements by electronic means with or without a signature as authorized or
required by applicable law or filing procedure; (c) so long as any Event of
Default has occurred and is continuing to notify the post office authorities to
change the address for delivery of such Grantor’s mail to an address designated
by the Agent and to receive, open and dispose of all mail addressed to such
Grantor; (d) to send requests for verification of Accounts to customers or
Account Debtors; (e) upon the occurrence and during the continuance of an Event
of Default, to complete in such Grantor’s name or the Agent’s name, any order,
sale or transaction, obtain the necessary Documents in connection therewith, and
collect the proceeds thereof; (f) upon the occurrence and during the continuance
of an Event of Default, to clear Inventory through customs in such Grantor’s
name, the Agent’s name or the name of the Agent’s designee, and to sign and
deliver to customs officials powers of attorney in such Grantor’s name for such
purpose; (g) to the extent such Grantor’s authorization given in Section 3(g)
hereof is not sufficient, to file such financing statements with respect to this
Agreement, with or without such Grantor’s signature, or to file a photocopy of
this Agreement in substitution for a financing statement, as the Agent may deem
appropriate and to execute in such Grantor’s name such financing statements and
amendments thereto and continuation statements which may require such Grantor’s
signature; (h) to receive, indorse and collect all instruments made payable to
such Grantor representing any dividend, interest payment or other distribution
in respect of the Pledged Collateral or any part thereof and to give full
discharge for the same; and (i) to do all things necessary to carry out the
Credit Agreement and this Agreement. Each Grantor ratifies and approves all acts
of such attorney. None of the Lenders or the Agent nor their attorneys will be
liable for any acts or omissions or for any error of judgment or mistake of fact
or law except for their gross negligence or willful misconduct. This power,
being coupled with an interest, is irrevocable until the Credit Agreement has
been terminated and the Obligations have been fully satisfied.

14. THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.

(a) Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release any Grantor
from any of the Obligations. Following the occurrence and during the
continuation of an Event of Default, the Agent may (but shall not be required
to), and at the direction of the Required Lenders shall, without notice to or
consent from any Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
the Credit Agreement or any other agreement now or hereafter existing between
the Agent and/or any Lender and any Grantor.

(b) It is expressly agreed by each Grantor that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its contracts
and each of its

 

16



--------------------------------------------------------------------------------

licenses to observe and perform all the conditions and obligations to be
observed and performed by it thereunder. Neither Agent nor any Lender shall have
any obligation or liability under any contract or license by reason of or
arising out of this Agreement or the granting herein of a Lien thereon or the
receipt by Agent or any Lender of any payment relating to any contract or
license pursuant hereto. Neither Agent nor any Lender shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any contract or license, or to make any payment, or
to make any inquiry as to the nature or the sufficiency of any payment received
by it or the sufficiency of any performance by any party under any contract or
license, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

(c) Agent may at any time after an Event of Default has occurred and be
continuing (or if any rights of set-off (other than set-offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, each Grantor shall so notify Account Debtors and other Persons obligated
on Collateral. Once any such notice has been given to any Account Debtor or
other Person obligated on the Collateral, such Grantor shall not give any
contrary instructions to such Account Debtor or other Person without Agent’s
prior written consent.

(d) Agent may at any time in Agent’s own name or in the name of any Grantor
communicate with Account Debtors, parties to Contracts and obligors in respect
of Instruments to verify with such Persons, to Agent’s reasonable satisfaction,
the existence, amount and terms of Accounts, payment intangibles, Instruments or
Chattel Paper. If an Event of Default shall have occurred and be continuing,
each Grantor, at its own expense, shall cause the independent certified public
accountants then engaged by such Grantor to prepare and deliver to Agent and
each Lender at any time and from time to time promptly upon Agent’s request the
following reports with respect to such Grantor: (i) a reconciliation of all
Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a test
verification of such Accounts as Agent may request. Each Grantor, at its own
expense, shall deliver to Agent the results of each physical verification, if
any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.

15. PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.

(a) No Grantor has any interest in, or title to, any Trademark, Copyright or
material Patent except as set forth in Schedule III hereto. This Agreement is
effective to create a valid and continuing Lien on and, upon filing of the
Trademark Security Agreement with the United States Patent and Trademark Office,
perfected Liens in favor of Agent on such Grantor’s patents, trademarks and
copyrights and such perfected Liens are enforceable as such as against any and
all creditors of and purchasers from such Grantor. Upon filing of the Trademark
Security Agreement with the United States Patent and Trademark Office and the
filing of appropriate financing statements, all action necessary or desirable to
protect and perfect Agent’s Lien on such Grantor’s patents, trademarks or
copyrights shall have been duly taken.

 

17



--------------------------------------------------------------------------------

(b) Each Grantor shall notify Agent immediately if it knows that any application
or registration relating to any patent, trademark or copyright (now or hereafter
existing) may become abandoned or dedicated, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Grantor’s
ownership of any such patent, trademark or copyright, its right to register the
same, or to keep and maintain the same.

(c) In no event shall any Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Agent written notice thereof, and, upon request of Agent, Grantor
shall execute and deliver any and all patent security agreements, copyright
security agreements or trademark security agreements as Agent may request to
evidence Agent’s Lien on such patent, trademark or copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby.

(d) Each Grantor shall take all actions appropriate under the circumstances or
reasonably requested by Agent to maintain and pursue each patent, trademark and
copyright application currently pending, to obtain the relevant registration and
to maintain the registration of each of the patents, trademarks and copyrights
(now or hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless such Grantor shall determine
in its reasonable business judgment that such patent, trademark or copyright is
not material to the conduct of its business.

(e) In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall notify Agent promptly after such Grantor learns of such infringement. Each
Grantor shall, unless it shall reasonably determine that such patent, trademark
or copyright Collateral is not material to the conduct of its business or
operations, promptly take appropriate action to protect such patent, copyright
or trademark, including, where such Grantor believes in its reasonable business
judgment that it would be prudent to do so, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Agent shall reasonably request under the circumstances to protect such patent,
trademark or copyright Collateral.

16. INDEMNIFICATION. In any suit, proceeding or action brought by Agent or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, the Grantors, jointly or
severally, will save, indemnify and keep Agent and Lenders harmless from and
against all expense (including reasonable attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the Account Debtor or other Person
obligated

 

18



--------------------------------------------------------------------------------

on the Collateral, arising out of a breach by any Grantor of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such
Grantor, except in the case of Agent or any Lender, to the extent such expense,
loss, or damage is attributable to the gross negligence or willful misconduct of
Agent or such Lender as finally determined by a court of competent jurisdiction.
All such obligations of the Grantors shall be and remain enforceable against and
only against such Grantors and shall not be enforceable against Agent or any
Lender.

17. LIMITATION ON LIENS ON COLLATERAL. No Grantor will create, permit or suffer
to exist, and will defend the Collateral against, and take such other action as
is necessary to remove, any Lien on the Collateral except Liens permitted by
Section 7.10(b) of the Credit Agreement, and will defend the right, title and
interest of Agent and Lenders in and to any of such Grantor’s rights under the
Collateral against the claims and demands of all Persons whomsoever.

18. NOTICE REGARDING COLLATERAL. Each Grantor will advise Agent promptly, in
reasonable detail of any Lien (other than Liens permitted by Section 7.10(b) of
the Credit Agreement) or claim made or asserted against any of the Collateral.

19. REMEDIES; RIGHTS UPON DEFAULT.

(a) In addition to all other rights and remedies granted to it under this
Agreement, the Credit Agreement, the other Loan Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that in any such event Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of such Grantor where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving such Grantor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Agent and Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption such Grantor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on any Grantor’s premises or elsewhere and shall have the
right to use any Grantor’s premises without charge for such time or times as
Agent deems necessary or advisable. The Agent is authorized, at any such sale,
if it

 

19



--------------------------------------------------------------------------------

deems it advisable so to do, to restrict the prospective bidders or purchasers
of any of the Pledged Collateral to persons who will represent and agree that
they are purchasing for their own account for investment, and not with a view to
the distribution or sale of any such Pledged Collateral, and to take such other
actions as it may deem appropriate to exempt the offer and sale of the
Collateral from any registration requirements of state or federal securities
laws (including, if it deems it appropriate, actions to comply with Regulation D
of the Securities and Exchange Commission under the Securities Act of 1933, as
from time to time amended (the “Securities Act”)).

(b) Each Grantor further agrees, at Agent’s request, to assemble the Collateral
and make it available to Agent at a place or places designated by Agent which
are reasonably convenient to Agent and such Grantor, whether at such Grantor’s
premises or elsewhere. Until Agent is able to effect a sale, lease, or other
disposition of Collateral, Agent shall have the right to hold or use Collateral,
or any part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies (for the benefit of Agent and Lenders), with
respect to such appointment without prior notice or hearing as to such
appointment. Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to such Grantor.
To the maximum extent permitted by applicable law, each Grantor waives all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise out of
the gross negligence or willful misconduct of Agent or such Lender as finally
determined by a court of competent jurisdiction. Each Grantor agrees that ten
(10) days prior notice by Agent of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
all Obligations, including any attorneys’ fees or other expenses incurred by
Agent or any Lender to collect such deficiency.

(c) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.

(d) To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Agent (a) to fail to incur
expenses reasonably deemed significant by the Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to obtain
third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies

 

20



--------------------------------------------------------------------------------

against Account Debtors or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (d) to exercise collection
remedies against Account Debtors and other Persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists, (e) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature, (f) to contact other Persons, whether or not in the same business as
such Grantor, for expressions of interest in acquiring all or any portion of
such Collateral, (g) to hire one or more professional auctioneers to assist in
the disposition of Collateral, whether or not the Collateral is of a specialized
nature, (h) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capacity of doing so, or that match buyers and sellers of assets,
(i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(k) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 19(d) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 19(d). Without limitation upon the foregoing, nothing contained in this
Section 19(d) shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 19(d).

20. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of enabling
Agent to exercise rights and remedies under Section 19 hereof (including,
without limiting the terms of Section 19 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time and for so long as Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Agent, wherever permitted by law or by agreement, for the benefit of
Agent and Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.

21. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

21



--------------------------------------------------------------------------------

22. MISCELLANEOUS.

(a) Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should such Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

(b) Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Agreement, each such notice,
demand, request, consent, approval, declaration or other communication shall be
in writing and shall be given in the manner, and deemed received, as provided
for in the Credit Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be effective and valid under applicable law, but
if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall, to the maximum extent permitted by
applicable law, be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. This Agreement is to be read, construed and applied together
with the Credit Agreement and the other Loan Documents which, taken together,
set forth the complete understanding and agreement of Agent, Lenders and Grantor
with respect to the matters referred to herein and therein.

(d) No Waiver; Cumulative Remedies. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Agreement may be waived, altered, modified or
amended except by an instrument in writing, duly executed by Agent and each
Grantor.

 

22



--------------------------------------------------------------------------------

(e) Limitation by Law. All rights, remedies and powers provided in this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

(f) Termination of this Security Agreement.

(a) Subject to Section 22(a) hereof, this Agreement shall terminate upon all
Letters of Credit being Fully Supported, the payment in full of all other
Obligations (other than indemnification Obligations as to which no claim has
been asserted) and the termination of all Commitments under the Credit
Agreement.

(b) Upon any sale or other transfer by a Grantor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Grantor, or,
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to the Credit Agreement, the
security interest in such Collateral shall automatically be released.

(c) The Agent agrees that upon such termination or release of the security
interests or release of any Collateral, the Agent shall, at the expense of the
Grantors, execute and deliver to each Grantor such documents as such Grantor
shall reasonably request to evidence the termination of the security interests
or the release and reassignment of such Collateral, as the case may be.

(g) Successors and Assigns. This Agreement and all obligations of each Grantor
hereunder shall be binding upon the successors and assigns of each Grantor
(including any debtor-in-possession on behalf of such Grantor) and shall,
together with the rights and remedies of Agent, for the benefit of Agent and
Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Lien granted to Agent, for the benefit of Agent and
Lenders, hereunder. No Grantor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Agreement.

(h) Counterparts. This Agreement may be authenticated in any number of separate
counterparts, each of which shall collectively and separately constitute one and
the same agreement. This Agreement may be authenticated by manual signature,
facsimile or, if approved in writing by Agent, electronic means, all of which
shall be equally valid.

(i) Governing Law. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED

 

23



--------------------------------------------------------------------------------

AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA. GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
GRANTOR, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT, LENDERS AND EACH GRANTOR
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF NEW YORK COUNTY, CITY OF NEW YORK, AND, PROVIDED, FURTHER,
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH IN SECTION 14.8 OF THE
CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

(j) Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND ANY
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

24



--------------------------------------------------------------------------------

(k) Section Titles. The Section titles contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

(l) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(m) Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement and, specifically, the provisions of
Section 22(i) and Section 22(j), with its counsel.

(n) Benefit of Lenders. All Liens granted or contemplated hereby shall be for
the benefit of Agent and Lenders, and all proceeds or payments realized from
Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Credit Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

ANNTAYLOR, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNTAYLOR STORES CORPORATION By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNCO, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNTAYLOR DISTRIBUTION SERVICES, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer ANNTAYLOR RETAIL, INC. By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer

Signature Page

Third Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:  

/s/ Andrew Cerussi

Name:   Andrew Cerussi Title:   Vice President

Signature Page

Third Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

TO SECURITY AGREEMENT

LOCATION OF COLLATERAL*

 

  A. Location of Chief Executive Office for each Grantor:

 

  1. AnnTaylor Stores Corporation

7 Times Square

New York, NY 10036

 

  2. AnnTaylor, Inc.

7 Times Square

New York, NY 10036

 

  3. AnnTaylor Distribution Services, Inc.

7101 Distribution Drive

Louisville, Kentucky 40258

 

  4. AnnTaylor Retail, Inc.

7 Times Square

New York, NY 10036

 

  5. Annco, Inc.

476 Wheelers Farms Rd.

Milford, CT 06461

 

  B. Location of Books and Records

Each of AnnTaylor Stores Corporation, AnnTaylor, Inc., AnnTaylor Distribution
Services, Inc., AnnTaylor Retail, Inc. and Annco, Inc. is:

476 Wheelers Farms Rd.

Milford, CT 06461

 

  C. Location of Collateral

7 Times Square

New York, NY 10036

7101 Distribution Drive

Louisville, Kentucky 40258

1372 Broadway

New York, NY 10018

476 Wheelers Farms Rd.



--------------------------------------------------------------------------------

Milford, CT 06461

Innotrac Corporation (online order fulfillment provider location)

605 Crossroads Parkway

Bolingbrook, IL 60440

List of store locations – see attached list of store locations

 

  D. Location of all other places of business: See attached list of store
locations

 

* All facilities and locations, except 7101 Distribution Drive, Louisville,
Kentucky are leased.



--------------------------------------------------------------------------------

TYPE

 

STORE

 

STORE NAME

 

ADDRESS

 

CITY

 

STATE

 

ZIP

ATS   0001   NEW HAVEN   968 Chapel Street   New Haven   CT   06510 ATS   0002  
WESTPORT   97 Main Street   Westport   CT   06880 ATS   0005   BRAINTREE   250
Granite Avenue   Braintree   MA   02184 ATS   0006   WARWICK   Warwick Mall,
Suite 117   Warwick   RI   02886 ATS   0013   PHEASANT LANE   310 Daniel Webster
Highway   South Nashua   NH   03060 ATS   0020   RIVERSIDE SQUARE   143
Riverside Square   Hackensack   NJ   07601 ATS   0022   NEWBURY   18 Newbury
Street   Boston   MA   02116 ATS   0024   WELLESLEY SQUARE   73 Central Street  
Wellesley   MA   02481 ATS   0033   SOUTH LASALLE STREET   231 South Lasalle St.
  Chicago   IL   60604 ATS   0041   SOMERSET MALL   7101 Distribution Drive  
Louisville   KY   40258 ATS   0046   OXFORD CENTER   476 Wheelers Farm Road  
Milford   CT   06460 ATS   0052   WALNUT STREET   7 Times Square Tower   New
York   NY   10036 ATS   0055   MT LEBANON   1372 Broadway   New York   NY  
10018 ATS   0059   MENLO PARK   307 Menlo Park   Edison   NJ   08830 ATS   0076
  BEVERLY CENTER   8522 Beverly Blvd. Suite 782   Los Angeles   CA   90048 ATS  
0094   PALO ALTO   18 Stanford Shopping Center   Palo Alto   CA   94304 ATS  
0103   THE AVENUES   10300 Southside Blvd.   Jacksonville   FL   32256 ATS  
0108   CAMBRIDGESIDE   100 Cambridgeside   Cambridge   MA   02141 ATS   0116  
WHEATON TOWN SQUARE   91 Town Square   Wheaton   IL   60187 ATS   0119   FORUM
SHOPS AT CEASARS   3500 Las Vegas Blvd.   Las Vegas   NV   89109 ATS   0123  
PACIFIC PLACE   10341 Pacific Street   Omaha   NE   68114 ATS   0129  
ROCKINGHAM PARK MALL   99 Rockingham Blvd.   Salem   NH   03079 ATS   0132  
HARBOR PLACE   200 East Pratt Street   Baltimore   MD   21202 ATS   0134   UNION
STATION   50 Massachusetts Ave. NE   Washington   DC   20002 ATS   0136   RESTON
TOWN CTR   11850 Market Street   Reston   VA   20190 ATS   0137   MONTGOMERY
MALL   7101 Democracy Blvd. Suite 1058   Bethesda   MD   20817 ATS   0143   WEST
FARMS   216 West Farms Mall   Farmington   CT   06032 ATS   0155   BRIARWOOD
MALL   822 Briarwood Circle   Ann Arbor   MI   48108 ATS   0172   MAIN PLACE  
2800 N. Main Street #548   Santa Ana   CA   92701 ATS   0177   PASADENA  
495-505 South Lake Ave.   Pasadena   CA   91101 ATS   0179   BREA MALL   2117
Brea Mall   Brea   CA   92621 ATS   0185   UNIVERSITY TOWN CENTER   4417 La
Jolla Village Dr. N-9   San Diego   CA   92122 ATS   0187   THE OAKS   460 W.
Hillcrest Drive   Thousand Oaks   CA   91360 ATS   0193   SAN FRANCISCO CENTER  
865 Market Street Suite C22   San Francisco   CA   94103 ATS   0194   CITY
CENTRE   1420 Fifth Avenue, Suite 101   Seattle   WA   98101 ATS   0196  
PIONEER PLACE   700 SW 5th Avenue   Portland   OR   97204 ATS   0241   KEYSTONE
AT THE CROSSING   8701 Keystone Crossing   Indianapolis   IN   46240 ATS   0243
  GROSSE POINTE   16822 Kercheval Ave.   Grosse Pointe   MI   48230 ATS   0246  
WOODLAND MALL   3195 28th Street SE   Grand Rapids   MI   49512 ATS   0249  
LAUREL PARK PLACE   37598 W 6 Mile Road   Livonia   MI   48152 ATS   0260  
SADDLECREEK   7614 W. Farmington Blvd.   Germantown   TN   38138 ATS   0271  
HANES MALL   3320 Silas Creek Pkwy #756   Winston-Salem   NC   27103 ATS   0275
  FAYETTE MALL   3473 Nicholasville Road Space 314   Lexington   KY   40503 ATS
  0279   COOL SPRINGS GALLERIA   1800 Galleria Blvd. Suite 1530   Franklin   TN
  37067 ATS   0281   HOUSTON GALLERIA   5085 Westheimer Suite 2880   Houston  
TX   77056 ATS   0282   HILLSDALE SHOPPING CTR   276 Hillsdale Mall   San Mateo
  CA   94403 ATS   0283   DALLAS GALLERIA   13350 Dallas Parkway   Dallas   TX  
75240 ATS   0284   PERIMETER MALL   4400 Ashford Dunwoody Road   Atlanta   GA  
30346 ATS   0285   BELLEVUE SQUARE   1001 Bellevue Square   Bellevue   WA  
98004 ATS   0288   NORTHSHORE MALL   Northshore Mall Route 20   Peabody   MA  
01960 ATS   0289   CENTURY CITY   10250 Santa Monia Drive   Los Angeles   CA  
90067 ATS   0291   DOWNTOWN PLAZA   545 Downtown Plaza #2063   Sacramento   CA  
95814 ATS   0292   FAIRFIELD COMMONS   2727 Fairfield Commons   Beaver Creek  
OH   45431 ATS   0293   STAMFORD TOWN CENTER   100 Greyrock Place   Stamford  
CT   06901 ATS   0294   LENOX SQUARE   3393 Peachtree Road   Atlanta   GA  
30326 ATS   0295   WORTHINGTON MALL   111 Worthington Mall   Worthington   OH  
43085 ATS   0296   THE GROVE AT SHREWSBURY   559 Rt. 35 N-10A   Shrewsbury   NJ
  07702 ATS   0297   RIDGEWOOD   240 Ridgewood Avenue   Ridgewood   NJ   07451
ATS   0298   WINTER PARK   126 Park Avenue North   Winter Park   FL   32789 ATS
  0299   BROADWAY PLAZA   1189 Broadway Plaza   Walnut Creek   CA   94596 ATS  
0301   ANNAPOLIS MALL   40 Annapolis Mall   Annapolis   MD   21401 ATS   0302  
NORTH POINT MALL   1180 North Point Circle   Alpharetta   GA   30022 ATS   0303
  DADELAND MALL   7415 Southwest 88th Street   Miami   FL   33156 ATS   0304  
BOCA RATON   6000 West Glade Road   Boca Raton   FL   33431 ATS   0305  
CHESTNUT HILL   199 Boyleston Street   Chestnut Hill   MA   02467 ATS   0307  
OAKBROOK CENTER   208 Oakbrook Center   Oak Brook   IL   60523 ATS   0309  
WORLD FINANCIAL CTR   225 Liberty Street   New York   NY   10281



--------------------------------------------------------------------------------

ATS   0312   TYSONS GALLERIA   2001 International Drive   McLean   VA   22102
ATS   0314   LA CUMBRE I   130 South Hope Avenue D15   Santa Barbara   CA  
93105 ATS   0315   PLAZA FRONTENAC   38 Plaza Frontenac   St. Louis   MO   63131
ATS   0318   NATICK MALL   1245 Worchester Road Space 116   Natick   MA   01760
ATS   0319   FASHION VALLEY   7007 Friars Road Suite 324   San Diego   CA  
92108 ATS   0322   VALLEY FAIR   2855 Stevens Creek Blvd. #2305   Santa Clara  
CA   95050 ATS   0323   BRIDGEWATER COMMONS   400 Commons Way   Bridgewater   NJ
  08807 ATS   0324   EMBARCADERO CENTER   3 Embarcadero Center   San Francisco  
CA   94111 ATS   0325   KING STREET CHARLESTON   265-267 King Street  
Charleston   SC   29401 ATS   0326   SANTA ANITA   400 S. Baldwin Ave. Suite 615
  Arcadia   CA   91007 ATS   0327   PEARLRIDGE CENTER   981005 Moana Lua Rd.
#121   Aiea   HI   96701 ATS   0328   CRABTREE VALLEY MALL   4325 Glenwood
Avenue   Raleigh   NC   27612 ATS   0329   PRUDENTIAL CENTER   800 Boylston
Street   Boston   MA   02199 ATS   0331   SCOTTSDALE FASHION SQUARE   7014 E
Camelback Road 7014 E Camelback Road, Suite 1   Scottsdale   AZ   85251 ATS  
0333   OLD ORCHARD CENTER   74 Old Orchard Road S74   Skokie   IL   60077 ATS  
0335   ROSEDALE CENTER   206 Rosedale Center   Roseville   MN   55113 ATS   0338
  CAROUSEL CENTER   320 Hiawatha Blvd. West   Syracuse   NY   13209 ATS   0340  
FASHION PLACE   6191 South State #212   Murray   UT   84107 ATS   0343  
TRUMBULL SHOPPING PARK   5065 Main Street   Trumbull   CT   06611 ATS   0344  
ARBORETUM MARKET   9722 Great Hills Trail Suite 350   Austin   TX   78759 ATS  
0345   CANAL PLACE   333 Canal Street Suite 206   New Orleans   LA   70130 ATS  
0348   SHADYSIDE   5407 Walnut Street   Pittsburgh   PA   15232 ATS   0351  
MALL AT SHELTER COVE   24 Shelter Cove Lane   Hilton Head   SC   29928 ATS  
0352   SOUTHPARK MALL   4400 Sharon Road   Charlotte   NC   28211 ATS   0353  
SOMERSET SQUARE   140 Glastonbury Blvd.   Glastonbury   CT   06033 ATS   0354  
BEACHWOOD PLACE   26300 Cedar Road Space 152   Beachwood   OH   44122 ATS   0360
  OXMOOR CENTER   7900 Shelbyville Road   Louisville   KY   40222 ATS   0361  
WILLOW GROVE PARK   2500 Moreland Road   Willow Grove   PA   19090 ATS   0362  
645 MADISON AVENUE   645 Madison Avenue   New York   NY   10022 ATS   0366  
PALMER SQUARE   17 Palmer Square West Space V-115   Princeton   NJ   08542 ATS  
0367   CHURCH ST MARKET PLACE   One Church Street   Burlington   VT   05401 ATS
  0368   BAYBROOK MALL   1029 Baybrook Mall Space 1029   Friendswood   TX  
77546 ATS   0369   ENGLEWOOD   23 E. Palisades Avenue   Englewood   NJ   07631
ATS   0380   WEST TOWN MALL   7600 Kingston Pike Space 1582   Knoxville   TN  
37919 ATS   0381   FASHION SQUARE   1554 East Rio Road Space D-12  
Charlottesville   VA   22901 ATS   0382   HAYWOOD MALL   700 Haywood Road S1058
  Greenville   SC   29607 ATS   0384   THE MALL @ GREEN HILLS   2126 Abbot
Martin Road Space 258\260   Nashville   TN   37215 ATS   0387   LARCHMONT PALMER
AVENUE   1919 Palmer Avenue   Larchmont   NY   10538 ATS   0388   WASHINGTON SQ
SHOPPING CT   9624 SW Washington Sq. Rd.   Portland   OR   97223 ATS   0389  
CIRCLE CENTRE   49 West Maryland Street Space 2   Indianapolis   IN   46225 ATS
  0390   UNIVERSITY PARK VILLAGE   1604 S. University Drive Suite 502   Fort
Worth   TX   76107 ATS   0391   SEMINOLE TOWNE CTR   117 Towne Center Circle  
Sanford   FL   32771 ATS   0392   WOODFIELD MALL   N311 Woodfield Shopping
Center   Schaumburg   IL   60173 ATS   0394   SOUTHDALE CENTER   170 Southdale
Center Space 245   Edina   MN   55435 ATS   0396   WALT WHITMAN MALL   260-1
Route 110 Space 1044   Huntington Station   NY   11746 ATS   0397   SOUTH STREET
SEAPORT   4 Fulton Street   New York   NY   10038 ATS   0400   KING-OF-PRUSSIA
PLAZA   160 N. Gulph Rd. Space 5125   King of Prussia   PA   19406 ATS   0401  
MAYFAIR MALL   2500 N. Mayfair Road Space 20   Wauwatosa   WI   53226 ATS   0402
  DANBURY FAIR   7 Backus Avenue Space C-115   Danbury   CT   06810 ATS   0403  
ST LOUIS GALLERIA   1418 St. Louis Galleria   St. Louis   MO   63117 ATS   0404
  7TH MKTPL @CITICORP PLAZA   735 South Figueroa Space 311   Los Angeles   CA  
90017 ATS   0406   NORTHPARK MALL   1200 E. County Line Rd Space 1116  
Ridgeland   MS   39157 ATS   0407   PENTAGON CITY   1100 South Hayes Space C5  
Arlington   VA   22202 ATS   0409   WESTSHORE PLAZA   287 Westshore Plaza  
Tampa   FL   33609 ATS   0410   THE OAKS MALL   6629 Newberry Road   Gainesville
  FL   32605 ATS   0417   PRESTON PARK VILLAGE   1900 Preston Road   West Plano
  TX   75093 ATS   0420   CEDARHURST   467 Central Ave.   Cedarhurst   NY  
11516 ATS   0421   GALLERIA @ SOUTHBAY   1815 Hawthorne Blvd.   Redondo Beach  
CA   90278 ATS   0422   TOWN & COUNTRY VILLAGE   12850 Memorial Dr. Suite 400  
Houston   TX   77024 ATS   0423   PARADISE VALLY MALL   4550-82 E.Cactus Rd.
SPACE C36   Phoenix   AZ   85032 ATS   0424   THE FALLS   8888 Southwest 136th
St. Suite 510   Miami   FL   33176 ATS   0425   ROOSEVELT FIELD MALL   Roosevelt
Field Mall Space 2068   Garden City   NY   11530 ATS   0426   PARK MEADOWS  
8405 Park Meadows Drive Suite 1107   Littleton   CO   80124 ATS   0427   OLD
HYDE PARK   1618 W. Snow Avenue   Tampa   FL   33606 ATS   0428   SOUTHPARK
CENTER   1012 Southpark Center   Strongsville   OH   44136 ATS   0430   ARDMORE
  23 Parking Plaza   Ardmore   PA   19003 ATS   0432   TOWN CENTER PLAZA   5240
West 119th St, Space 2040   Leawood   KS   66209 ATS   0433   MALL OF LOUISIANA
  6401 Blue Bonnet Blvd. Suite 1158   Bation Rouge   LA   70809 ATS   0434  
WOLFCHASE GALLERIA   2760 North Germantown Parkway Suiet 159   Memphis   TN  
38133 ATS   0435   THE MALL IN COLUMBIA   10300 Little Patuxent Parkway Space
2330   Columbia   MD   21044 ATS   0436   MALL @ TUTTLE CROSSINGS   5043 Tuttle
Crossing Blvd. Space 281   Dublin   OH   43016 ATS   0437   149 FIFTH
AVE-FLATIRON   149 Fifth Avenue   New York   NY   10010 ATS   0438   SUN VALLEY
  329 Sunvalley Mall Space #B-216   Concord   CA   94520 ATS   0441   850 THIRD
AVENUE   850 Third Avenue 52nd & 3rd   New York   NY   10022



--------------------------------------------------------------------------------

ATS   0442   REGENCY SQUARE   1404 Parham Road   Richmond   VA   23229 ATS  
0444   BELL TOWER SHOPS   13499 US41 Southeast Suite B-212   Fort Myers   FL  
33907 ATS   0445   BRADLEY FAIR   2000 N Rock Road Suite 126   Wichita   KS  
67206 ATS   0446   THE GARDENS @ EL PASEO   73-585 El Paseo Suite 1104   Palm
Desert   CA   92260 ATS   0447   HORTON PLAZA   257 Horton Place Space M2-261  
San Diego   CA   92101 ATS   0448   BILTMORE FASHION PARK   2582 E. Camelback
Road   Phoenix   AZ   85016 ATS   0451   EASTCHESTER   696 White Plains Road  
Scarsdale   NY   10583 ATS   0453   SUMMIT MALL   3265 West Market St. Space 242
  Akron   OH   44333 ATS   0456   ROCKAWAY TOWN SQUARE   Route 80 E & Mount Hope
Avenue   Rockaway   NJ   07866 ATS   0457   SOUTHGATE PLAZA   90 Southgate Plaza
Suite 1108   Sarasota   FL   34239 ATS   0458   OLD TOWN ALEXANDRIA   115 North
Washington Street   Alexandria   VA   22314 ATS   0459   FRANKLIN PARK MALL  
5001 Monroe Street Suite 324 Space T-67   Toledo   OH   43623 ATS   0460   THE
SHOPS @ BLACKHAWK   3630 Blackhawk Plaza Circle   Danville   CA   94506 ATS  
0461   WILLOWBROOK MALL   1422 Willowbrook Mall Space 1420 & 1422   Wayne   NJ  
07470 ATS   0462   MAIN PLACE   132 W Jefferson Ave. Space D1   Naperville   IL
  60540 ATS   0463   REDMOND TOWN CENTER   16535 NE 74th St. Space F115  
Redmond   WA   98052 ATS   0464   GAVIIDAE COMMONS   555 Nicollet Mall Suite
2277   Minneapolis   MN   55402 ATS   0465   BARTON CREEK SQUARE   2901Capital
of Texas Highway Space BO7A   Austin   TX   78746 ATS   0466   THE WOODLANDS
MALL   1201 Lake Woodland Drive Suite 2180   Woodlands   TX   77380 ATS   0467  
LAKE FOREST MALL   701 Russell Ave Space 112/113   Gaithersburg   MD   20877 ATS
  0468   BURLINGTON MALL   75 Middlesex St.   Burlington   MA   01803 ATS   0469
  UTICA SQUARE   1948 Utica Square   Tulsa   OK   74114 ATS   0470   GEORGETOWN
PARK   3222 M Street NW. Space W-231   Washington   DC   20007 ATS   0472  
SMITH HAVEN MALL   Route 25 & 347   Lake Grove   NY   11755 ATS   0473  
GREENWICH AVENUE   200 Greenwich Avenue   Greenwich   CT   06830 ATS   0474  
1166 SIXTH AVENUE   1166 Sixth Avenue   New York   NY   10036 ATS   0475  
VILLAGE ARCADE   5515 Kelvin Suite 90   Houston   TX   77005 ATS   0476  
SOLOMON POND   601 Donald Lynch Blvd.   Marlborough   MA   01752 ATS   0477  
FAIR OAKS MALL   11750 Fair Oaks   Fairfax   VA   22033 ATS   0478   RIVER PARK
SQUARE   808 W. Main Suite 109   Spokane   WA   99201 ATS   0480   FOX RIVER
MALL   4301 West Wisconsin Avenue   Appleton   WI   54915 ATS   0481   VALENCIA
TOWN CENTER   24250 Town Center Space 140   Valencia   CA   91355 ATS   0482  
LOS CERRITOS CENTER   235 Los Cerritos Center   Cerritos   CA   90703 ATS   0483
  MERIDIAN MALL   1982 W. Grand River Avenue   Okemos   MI   48864 ATS   0484  
THE SHOPS @RIVERWOODS   4801North University Avenue   Provo   UT   84604 ATS  
0485   THE PALISADES CENTER   1780 Palisades Center Drive   West Nyack   NY  
10994 ATS   0486   UNIVERSITY PARK   6501 North Grape Road   Mishawaka   IN  
46545 ATS   0487   NORTHSTAR MALL   7400 San Pedro Suite 32   San Antonio   TX  
78216 ATS   0488   HUEBNER OAKS CENTER   11745 IH 10 W.   San Antonio   TX  
78230 ATS   0489   GOVERNORS SQUARE   1500 Apalachee Parkway   Tallahassee   FL
  32301 ATS   0490   EAST BROAD STREET   165-169 East Broad Street   Westfield  
NJ   07090 ATS   0491   600 THIRTEENTH STREET   600 Thirteenth Street NW  
Washington   DC   20005 ATS   0492   LAGUNA HILLS   24155 Laguna Hills Mall  
Laguna   CA   92653 ATS   0494   UNIVERSITY VILLAGE   2550 NE University Village
  Seattle   WA   98105 ATS   0495   OXFORD VALLEY MALL   2300 East Lincoln
Highway   Langhorne   PA   19047 ATS   0497   BURLINGAME AVENUE   1325
Burlingame Avenue   Burlingame   CA   94010 ATS   0499   PENN SQUARE MALL   1901
Northwest Expressway Suite 1036   Oklahoma City   OK   73118 ATS   0521   WEST
TOWNE MALL   33 West Towne Mall   Madison   WI   53719 ATS   0522   CAROLINA
PLACE   11025 Carolina Parkway Space C-17   Pineville   NC   28134 ATS   0524  
OAK PARK MALL   11163 W. 95th Street   Overland Park   KS   66214 ATS   0525  
THE SUMMIT   225 Summit Boulevard Suite 400   Birmingham   AL   35243 ATS   0526
  DENVER PAVILIONS   500 16th Street Suite 222   Denver   CO   80202 ATS   0527
  PHIPPS PLAZA   3500 Peach Tree Road   Atlanta   GA   30326 ATS   0528   CIELO
VISTA MALL   8401 Gateway Blvd. West Room B-5A   El Paso   TX   79925 ATS   0529
  PACFIC PLACE   600 Pine Street   Seattle   WA   98101 ATS   0530   KAHALA MALL
  4211 Waialae Avenue Suite C-10   Honolulu   HI   96816 ATS   0532   MALL @
GEORGIA   3333 Buford Drive   Buford   GA   30519 ATS   0533   CHESTERFIELD MALL
  291 Chesterfield Mall Space #752   Chesterfield   MO   63017 ATS   0535   75th
& 3rd   1320 Third Avenue   New York   NY   10021 ATS   0537   PALOS VERDES  
550 Deep Valley Drive   Rolling Hills Estate   CA   90274 ATS   0538   MAC
ARTHUR CENTER   300 Monticello Avenue Space #221   Norfolk   VA   23510 ATS  
0540   KINGSGATE CENTER   8201 Quaker Avenue   Lubbock   TX   79424 ATS   0541  
AVENUE@ EAST COBB   4475 Roswell Road   Marietta   GA   30062 ATS   0542   FIG
GARDEN VILLAGE   710 West Shaw Avenue   Fresno   CA   93704 ATS   0543   ALA
MOANA CENTER   1450 Ala Moana Blvd. #3063   Honolulu   HI   96814 ATS   0544  
CITRUS PARK TOWN CENTER   8054 Citrus Park Town Center   Tampa   FL   33625 ATS
  0545   TWELVE OAKS MALL   27412 Novi Road   Novi   MI   48377 ATS   0546  
BOISE TOWN SQUARE MALL   350 N. Milwaukee Box 1083 Space 1087   Boise   ID  
83704 ATS   0547   600 N MICHIGAN AVE   600 North Michigan Avenue   Chicago   IL
  60611 ATS   0548   EASTON TOWN CENTER   3938 Easton Square Place East  
Columbus   OH   43219 ATS   0549   SOUTH LAKE   1426 Main Street   Southlake  
TX   76092 ATS   0552   BROOK 35 PLAZA   2150 Route 35   Seagirt   NJ   08750
ATS   0553   COURT @ KING OF PRUSSIA   444 Mall Blvd.   King of Prussia   PA  
19406 ATS   0554   MISSION VIEJO MALL   952 The Shops at Mission Viejo   Mission
Viejo   CA   92691



--------------------------------------------------------------------------------

ATS   0555   WHITE FLINT   11301 Rockville Pike   Kensington   MD   20895 ATS  
0556   BEVERLY HILLS   406 North Beverly Drive   Beverly Hills   CA   90210 ATS
  0557   MAZZA GALLERIE   5300 Wisconsin Avenue   Washington   DC   20015 ATS  
0559   CITY PLACE   701 S Rosemary Ave Suite 140   West Palm Beach   FL   33401
ATS   0560   THE VENETIAN   3377 Las Vegas Blvd. South #2080   Las Vegas   NV  
89109 ATS   0561   RENAISSANCE PLACE   1849 Greenbay Road Suite #105   Highland
Park   IL   60035 ATS   0562   MALL OF AMERICA   60 East Broadway Suite 218  
Bloomington   MN   55425 ATS   0563   PLAZA LAS AMERICAS   525 F.D. Roosevelt
Avenue Space #544   Hato Rey   PR   00918 ATS   0564   STONEBRIAR   2601 Preston
Road Space #2174   Frisco   TX   75034 ATS   0565   ROOKWOOD COMMONS   2671
Edmondson Road Building G   Hyde Park   OH   45209 ATS   0566   FLATIRON
CROSSING   1 West Flatiron Circle Space #1056   Broomfield   CO   80021 ATS  
0567   AVENTURA MALL   19501 Biscayne Blvd Space #547   Miami   FL   33180 ATS  
0568   DEER PARK TOWN CENTER   20530 North Rand Road Space #314   Deer Park   IL
  60010 ATS   0572   GALLERIA AT ROSEVILLE   1151 Harding Blvd Space #126  
Roseville   CA   95678 ATS   0573   WESTSIDE PAVILLION   10800 West Pico Blvd
Space #150   Los Angeles   CA   90064 ATS   0574   PROMENADE AT SAGEMORE   500
Route 73 South Space #A4   Marlton   NJ   08053 ATS   0575   STONESTOWN GALLERIA
  3251-20th Avenue Space 164   San Francisco   CA   94132 ATS   0576   RIDGMAR  
2268 Green Oaks Road Space #J3   Fort Worth   TX   76116 ATS   0577   CHERRY
CREEK   3000 East 1st Avenue Suite #249   Denver   CO   80206 ATS   0578   CASA
PALOMA   7131 West Ray Road Suite 20   Chandler   AZ   85226 ATS   0579  
CHAMPIONS VILLAGE   5470 FM 1960 West   Houston   TX   77069 ATS   0580   RIVER
OAKS CENTER   1987 West Grey   Houston   TX   77019 ATS   0581   BAY WALK   183
2nd Avenue North Space #B100   St. Petersburg   FL   33701 ATS   0582   CAMERON
VILLAGE   446 Daniels Street Space #1-66   Raleigh   NC   27605 ATS   0584  
LAKESIDE MALL   3301 Veterans Memorial   Metarie   LA   70002 ATS   0585   ARDEN
FAIR   1689 Arden Way   Sacramento   CA   95815 ATS   0586   ASPEN GROVE   7301
South Sante Fe Drive Suite 410   Litteton   CO   80120 ATS   0587   CHRISTIANA
MALL   715 Christiana Mall Space # 264   Newark   DE   19702 ATS   0591  
MEADOWBROOK VILLAGE   340 North Adams Road Space #G340   Rochester Hills   MI  
48309 ATS   0592   MONTGOMERY VILLAGE   2400 Sonoma Avenue Space   Santa Rosa  
CA   95405 ATS   0594   WELLINGTON GREEN   10300 W. Forest Hill Blvd  
Wellington   FL   33414 ATS   0595   WILLOWBEND MALL   6121 West Park Blvd Space
# B208   Plano   TX   75093 ATS   0596   ROSS PARK   1000 Ross Park Mall Drive
Space #D09 & #D10   Pittsburgh   PA   15237 ATS   0597   CHERRY HILL   2000
Route 38 Space #1850   Cherry Hill   NJ   08002 ATS   0598   CROSSGATES MALL   1
Crossgates Mall Space #D219   Albany   NY   12203 ATS   0599   330 MADISON AVE  
330 Madison Avenue   New York   NY   10017 ATS   0603   ACADIANA MALL   5725
Johnston Street Space # C173 & C175   Lafayette   LA   70503 ATS   0604   LONG
MEADOW SHOPS   694 Bliss Road   Longmeadow   MA   01106 ATS   0606   GLEN EAGLE
SQUARE   539-541 Wilmington and Westchester Pike   Glen Mills   PA   19342 ATS  
0607   THE SUMMIT @ LOUSIVILLE   4206 Summit Plaza Drive Space #B2   Louisville
  KY   40241 ATS   0608   TAMPA INTERNATIONAL PLAZA   2223 North West Shore Blvd
Space #261 & #262   Tampa   FL   33607 .COM   0611   AT.COM-BOLINGBROOK   605
Crossroads Parkway   Bolingbrook   IL   60440 .COM   0612   LOFT.COM   605
Crossroads Parkway   Bolingbrook   IL   60440 .COM   0619   AT.COM RETAIL
RETURNS   605 W. Crossroads Parkway   Bolingbrook   IL   60440 ATS   0622  
EASTCHASE TOWN CENTER   7248 Eastchase Parkway Space D-145   Montgomery   AL  
36117 ATS   0624   GENEVA TOWN CENTER   402 Commons Drive Space #2140   Geneva  
IL   60134 ATS   0629   PARKWAY PLACE   2801 Memorial Parkway South Space #188  
Huntsville   AL   35801 ATS   0630   RAMPART COMMONS   1013 South Rampart Blvd.
  Las Vegas   NV   89145 ATS   0634   THE STREETS AT SOUTHPOINT   6910
Fayetteville Road Suite 126   Durham   NC   27713 ATS   0635   MALL @ MILLENIA  
4200 Conroy Road Suite #135   Orlando   FL   32839 ATS   0636   VILLAGE AT
MERRICK PARK   350 Avenue San Lorenzo Suite 2135   Coral Gables   FL   33146 ATS
  0639   1140 CONNECTICUT AVENUE   1140 Connecticut Avenue   Washington   DC  
20036 ATL   0654   MEMORIAL CITY   303 Memorial City Suite #718   Houston   TX  
77024 ATL   0655   FASHION SHOW   3200 Las Vegas Blvd Space #2020   Las Vegas  
NV   89109 ATL   0656   MONROEVILLE MALL   Rt.22 Space #219   Monroeville   PA  
15146 ATL   0657   PLAZA LAS AMERICAS   525 F.D. Roosevelt Avenue Space #191  
Hato Rey   PR   00918 ATL   0658   AVENTURA MALL   19575 Biscayne Blvd Space
#1181   Miami   FL   33180 ATL   0659   BRIDGEHAMPTON COMMONS   2044 Montauk
Highway Bldg #3 Suite #40   Bridgehampton   NY   11932 ATL   0660   ATRIUM MALL
AT CHESTNUT HILL   300 Boylston Street Space #A102A   Chestnut Hill   MA   02467
ATL   0661   TRIANGLE TOWN CENTER   5959 Triangle Town Blvd Suite #2041  
Raleigh   NC   27616 ATL   0663   WEST COUNTY MALL   44 West County Center Suite
#1120   Des Peres   MO   63131 ATL   0664   DULLES TOWN CENTER   21100 Dulles
Town Circle Space #107   Dulles   VA   20166 ATL   0665   BOULEVARD MALL   730
Alberta Drive Space #725 & #729   Amherst   NY   14226 ATL   0666   RIVER FOREST
TOWN CTR   7331 Lake Street Space #2   River Forest   IL   60305 ATL   0667  
BIRKDALE VILLAGE   16745 Birkdale Commons Parkway Space Bldg 8D   Huntersville  
NC   28078 ATL   0669   EDISON MALL   4125 Cleveland Avenue Space #1320   Ft.
Myers   FL   33901 ATL   0671   LAKESIDE SHOPPING CENTER   3301 Veterans
Memorial Blvd Suite 134   Metairie   LA   70002 ATL   0672   THE GARDENS MALL  
3101 PGA Blvd. Space # A117   Palm Beach Gardens   FL   33410 ATL   0673   CARY
TOWN CENTER   1105 Walnut Street Suite E4440   Cary   NC   27511 ATL   0674  
PLAZA ESCUELA   1251 South Main Street   Walnut Creek   CA   94596 ATL   0676  
VALLEY VIEW MALL   4802 Valley View Road Space #LE215 & 217   Roanoke   VA  
24012 ATL   0677   PRUDENTIAL CENTER   800 Boyleston Street Space #11   Boston  
MA   02199 ATL   0679   MARKETPLACE MALL   431 Miracle Drive Space #B-8 & B 14  
Rochester   NY   14623 ATL   0683   2 BROADWAY @ BEAVER ST   2 Broadway   New
York   NY   10004



--------------------------------------------------------------------------------

ATL   0685   STREETS OF SOUTHPOINT   6910 Fayetteville Road Suite 144   Durham  
NC   27713 ATL   0687   SOUTHBURY GREEN   775 South Main Street   Southbury   CT
  06488 ATL   0690   PROMENADE @ TEMECULA   40820 Winchester Road Suite 2720  
Temecula   CA   92591 ATL   0691   SHOPS AT KILLDEER   20505 North Rand Road
Suite 210   Kildeer   IL   60047 ATL   0695   MANHATTAN VILLAGE   3200 Sepulveda
Blvd. Space #C-8   Manhattan Beach   CA   90266 ATF   0700   FRANKLIN MILLS  
1556 Franklin Mills BL   Philadelphia   PA   19154 ATF   0705   POTOMAC MILLS  
2700 Potomac Mills Circle Suite 933   Prince William   VA   22192 ATF   0708  
GULF COAST   5201 Factory Shops Blvd.   Ellenton   FL   34222 ATF   0709  
WOODBURY COMMONS   113 Marigold Court   Central Valley   NY   10917 ATF   0710  
CASTLE ROCK   5050 Factory Shops Blvd.   Castlerock   CO   80104 ATF   0715  
GILROY   681 Leavesley Road Suite 10   Gilroy   CA   95020 ATF   0717   CITADEL
  100 Citadel Drive, Suite 114   Commerce   CA   90040 ATF   0719   GROVE CITY  
I-79 And Route 208 Suite 350   Grove City   PA   16127 ATF   0722   VERO BEACH  
1850 94th Drive Space 160   Vero Beach   FL   32966 ATF   0723   RIVERHEAD  
Tanger Drive Suite 512   Riverhead   NY   11901 ATF   0727   AURORA FARMS   549
S. Chillicothe Road Suite 400   Aurora   OH   44202 ATF   0730   MICHIGAN CTY
LIGHTHOUSE   601 Wabash Street Suite 1301   Michigan City   IN   46360 ATF  
0732   DESERT HILLS CABAZON   48400 Seminole Drive Suite 500   Cabazon   CA  
92230 ATL   0734   CROSSINGS SMITHFIELD   371 Putnam Pike space 400   Smithfield
  RI   02917 ATF   0735   TANNERSVILLE   1000 Route 611 Suite H1-95, Bldg. H  
Tannersville   PA   18372 ATL   0736   CONGRESSIONAL PLAZA   1637 Rockville Pike
Space #17   Rockville   MD   20852 ATF   0737   REHOBOTH BEACH   4565 Highway 1
Space 103   Rehoboth Beach   DE   19971 ATF   0739   NAPA   681 Factory Store
Drive   Napa   CA   94558 ATF   0740   MARINA SQ SAN LEANDRO   1221 Marina
Boulevard   San Leandro   CA   94577 ATF   0741   CAMARILLO   850 East Ventura
Blvd. Space 738   Camarillo   CA   93010 ATF   0744   SAWGRASS MILLS   12801
West Sunrise Blvd. Space 1027   Sunrise   FL   33323 ATL   0745   1290 AVE OF
THE AMERICAS   1290 Avenue of the Americas   New York   NY   10104 ATL   0746  
BIRCH STREET   210 West Birch Street Space #1   Brea   CA   92821 ATL   0747  
GREAT SOUTH BAY   855 West Montauk Highway Space B6   West Babylon   NY   11704
ATL   0748   NOHO - 770 BROADWAY   770 Broadway   New York   NY   10003 ATF  
0749   ONTARIO MILLS   One Mills Circle Space 904&906   Ontario   CA   91764 ATL
  0750   THE SOURCE   1504 Old Country Road   Westbury   NY   11590 ATL   0751  
GRAPEVINE MILLS   3000 Grapevine Mills Parkway   Grapevine   TX   76051 ATL  
0752   LIVINGSTON MALL   112 Eisenhower Parkway   Livingston   NJ   07039 ATL  
0753   NEWPORT CENTER   30 Mall Drive West   Jersey City   NJ   07310 ATL   0754
  WOODBRIDGE CENTER   208 Woodbridge Center   Woodbridge   NJ   07095 ATL   0755
  ARIZONA MILLS   5000 Arizona Mills Circle   Tempe   AZ   85282 ATL   0756  
BAY TERRACE   2344 Bell Boulevard   Bayside   NY   11360 ATL   0757   LYNNHAVEN
MALL   701 Lynnhaven Parkway   Virginia Beach   VA   23452 ATL   0758  
GREENWOOD PARK   1251 US 31 North   Greenwood   IN   46142 ATL   0759   CHEVY
CHASE PAVILLION   5335 Winconsin Avenue NW Suite 104   Washington   DC   20015
ATL   0760   CASTLETON SQUARE   6020 E. 82nd Street Space 110A   Indianapolis  
IN   46250 ATL   0761   OVEIDO MARKETPLACE   1257 Oveido Marketplace Blvd.  
Oviedo   FL   32765 ATL   0763   TYRONE SQUARE   6901 22nd Avenue North   St.
Petersburg   FL   33710 ATL   0764   COUNTRYSIDE MALL   27001 US Highway 19
North Suite 2058   Clearwater   FL   33761 ATL   0765   MACON MALL   3661
Eisenhower Parkway   Macon   GA   31206 ATL   0766   EASTLAND MALL   800 North
Green River Road   Evansville   IN   47715 ATL   0767   SHOPS@SUNSET   5701
Sunset Drive   South Miami   FL   33143 ATL   0768   GREAT LAKES CROSSING   4054
Baldwin Road   Auburn Hills   MI   48326 ATL   0769   CORAL SQUARE MALL   9541A
West Atlantic Blvd.   Coral Springs   FL   33071 ATL   0771   TUSTIN   2777 El
Camino Real   Tustin   CA   92782 ATL   0772   QUAKER BRIDGE MALL   120
Quakerbridge Mall   Lawrenceville   NJ   08648 ATL   0773   MERIDEN SQUARE   470
Lewis Avenue   Meriden   CT   06451 ATL   0774   SANTA ROSA PLAZA   2007 Santa
Rosa Plaza   Santa Rosa   CA   95401 ATF   0775   THE BLOCK @ ORANGE   20 City
Blvd, West Suite 125   Orange   CA   92868 ATL   0776   COLLIN CREEK   811 North
Central Parkway   Plano   TX   75075 ATL   0777   NORTHRIDGE FASHION CENTER  
9301 Tampa Avenue   Northridge   CA   91324 ATL   0778   MONTCLAIR PLAZA   2066
Montclair Plaza Lane   Montclair   CA   91763 ATL   0779   BOYTON BEACH MALL  
801 North Congress Avenue   Boyton Beach   FL   33426 ATL   0780   CRYSTAL MALL
  850 Hartford Turnpike   Waterford   CT   06385 ATL   0781   GREEN ACRES MALL  
1115 Green Acres Mall   Valley Stream   NY   11581 ATL   0782   KINGS PLAZA  
5325 Kings Plaza Shopping Ctr.   Brooklyn   NY   11234 ATL   0783   HAMILTON
SQUARE   4403 Black Horse Pike   Mays Landing   NJ   08330 ATL   0784   42nd &
LEXINGTON   150 East 42nd Street   New York   NY   10017 ATL   0786   PEACHTREE
  3507 Manchester Expressway   Columbus   GA   31909 ATL   0787   3rd AVE @ 69th
ST   1155 Third Avenue   New York   NY   10021 ATL   0788   WHITE PLAINS
GALLERIA   100 Main Street   White Plains   NY   10601 ATL   0789   CONCORD
MILLS   8111 Concord Mills Blvd. Space 254   Concord   NC   28027 ATL   0791  
VISTA RIDGE   2401 Stemons Freeway   Lewisville   TX   75067 ATL   0793   MIAMI
INTERNATIONAL   1455 NW 107th Avenue   Miami   FL   33172 ATL   0794   VINTAGE
OAKS   208 Vintage Way #K-4, 5, 7   Novato   CA   94945 ATL   0795   DOGWOOD
FESTIVAL MKTPLACE   130 Dogwood Blvd. Space #F6   Flowood   MS   39232 ATL  
0801   PLAZA DEL SOL   725 West Main Avenue Suite #1605   Bayamon   PR   00961
ATL   0803   MISSION VALLEY CENTER   1640 Camino Del Rio North Space 218 & 226  
San Diego   CA   92108



--------------------------------------------------------------------------------

ATL   0804   PARAMUS PARK   700 Paramus Park   Paramus   NJ   07652 ATF   0805  
JERSEY GARDENS   651 Kapkowski Road   Elizabeth   NJ   07201 ATL   0806  
BURLINGTON TOWN CENTER   49 Church Street Space # 1059   Burlington   VT   05401
ATL   0807   KATY MILLS   5000 Katy Mills Circle   Katy   TX   77494 ATL   0808
  EXTON SQUARE   100 Exton Square   Exton   PA   19341 ATL   0809   PACIFIC VIEW
VENTURA   3301 East Main Street Space #1385   Ventura   CA   93003 ATL   0810  
SOUTH SHORE MALL   1701 Sunrise Highway   Bayshore   NY   11706 ATL   0811  
PARK CITY MALL   142 Park City Center   Lancaster   PA   17601 ATL   0812   84th
& 3rd   1492 Third Avenue   New York   NY   10028 ATL   0813   ARROWHEAD TOWN
CENTER   7700 West Arrowhead Towne Ctr Space #1220   Glendale   AZ   85301 ATL  
0814   DESERT PASSAGE   3667 Las Vegas Blvd Space #H-39, #H-40   Las Vegas   NV
  89109 ATL   0815   PEMBROKE LAKES MALL   11401 Pines Blvd   Pembroke Pines  
FL   33026 ATL   0816   CLEMATIS STREET   218 Clematis Street   West Palm Beach
  FL   33401 ATL   0817   DEPTFORD MALL   1750 Deptford Center Road Space 2A-1 &
2B-1   Deptford   NJ   08096 ATL   0818   EMERALD SQUARE MALL   999 S.
Washington Street Space W-237 (2nd Level)   N. Attleboro   MA   02760 ATL   0819
  PARK PLACE MALL   5870 East Broadway Blvd Space #222   Tucson   AZ   85710 ATL
  0820   ARLINGTON TOWN SQUARE   23 South Evergreen Avenue Space C-6  
Arlington Heights   IL   60005 ATL   0821   AVENUE @ WHITE MARSH   8125 Honeygo
Blvd Space #'s 2G & 2H   Baltimore   MD   21236 ATL   0822   SPRINGFIELD MALL  
1250 Baltimore Pike   Springfield   PA   19064 ATL   0823   STREETS OF WOODFIELD
  601 N. Martingdale Road   Schaumburg   IL   60173 ATL   0824   GALLERIA @
TYLER   1299 Galleria at Tyler Space # E-3   Riverside   CA   92503 ATL   0825  
FRIENDLY CENTER   629 Friendly Center Road   Greensboro   NC   27410 ATL   0826
  MT PLEASANT TOWNE CENTER   1221 Belk Drive   Mount Pleasant   SC   29464 ATL  
0827   CAPE COD MALL   Route 132 Lyannough Road Space #S-165   Hyannis   MA  
02601 ATL   0828   TACOMA MALL   4502 South Steele Street Space 646   Tacoma  
WA   98409 ATL   0829   LLOYD CENTER   1021 Lloyd Center   Portland   OR   97232
ATL   0830   VALLEY RIVER CENTER   208 Valley River Center Space E10 & E12  
Eugene   OR   97401 ATL   0831   WESTMINSTER MALL   1025 Westminster Mall Space
#1033   Westminster   CA   92683 ATL   0833   OPRY MILLS   231 Opry Mills Drive
Space #231   Nashville   TN   37214 ATL   0834   52nd & MADISON   488 Madison
Avenue   New York   NY   10022 ATL   0835   LANDMARK MALL   5801 Duke Street
Space #C226   Alexandria   VA   22304 ATL   0836   QUARRY CROSSING   7322 Jones
Maltsberger Suite #110   San Antonio   TX   78209 ATL   0837   WEST VILLAGE  
3699 McKinney Avenue Space #316   Dallas   TX   75204 ATL   0839   NORTHGATE
SHOPPING   410 Northeast Northgateway Way Space #729   Seattle   WA   98125 ATL
  0840   BAY STREET   5652 Bay Street Space #5652   Emeryville   CA   94608 ATL
  0841   33 N. LASALLE STREET   33 North LaSalle Street   Chicago   IL   60603
ATL   0842   PLAZA CAMINO REAL   2525 El Camino Real Space #257   Carlsbad   CA
  92008 ATL   0843   MID RIVERS MALL   2264 Mid Rivers Mall   St. Peters   MO  
63376 ATL   0845   CHESTERFIELD TOWN CTR   11500 Midlothian Turnpike   Richmond
  VA   23235 ATL   0846   MARINA MARKETPLACE   13455 Maxella Avenue Space #136  
Marina Del Rey   CA   90292 ATL   0847   FAIRFIELD CENTRE   1499 Post Road Space
#1-F   Fairfield   CT   06430 ATL   0848   HULEN MALL   4800 S. Hulen Street  
Fort Worth   TX   76132 ATL   0849   VILLAGE @ FLATIRON   1 West Flatiron Circle
Space #416   Broomfield   CO   80021 ATL   0851   CORTE MADERA TOWN CTR   100
Corte Madera Town Center Space #325   Corte Madera   CA   94925 ATL   0852   35
WEST 34th STREET   35 West 34th Street   New York   NY   10001 ATL   0853  
CLACKAMUS TOWN CENTER   12000 SE 82nd Avenue Suite 1072   Portland   OR   97266
ATL   0855   GRESHAM STATION   881 Northwest 12th Street Bldg A-5   Gresham   OR
  97030 ATL   0856   LA PLAZA MALL   2200 South 10th Street   McAllen   TX  
78503 ATL   0857   PREMIER CENTER   3414 Highway 190 Suite #12   Mandeville   LA
  70471 ATL   0858   STREETS OF MAYFAIR   2911 Grand Avenue Space # 406  
Coconut Grove   FL   33133 ATL   0860   BROOKWOOD VILLAGE   603 Brookwood
Village #105   Birmingham   AL   35209 ATL   0861   TRI COUNTY MALL   11700
Princeton Pike Space #D-14 & D-15   Cinncinnati   OH   45246 ATL   0862  
KIERLAND COMMONS   15211 North Kierland Blvd   Scottsdale   AZ   85254 ATL  
0863   MAPLEWOOD MALL   1072 Maplewood Mall Space #1034   St. Paul   MN   55109
ATL   0864   ARUNDEL MILLS   7600 Clarks Road Space #464   Hanover   MD   21076
ATL   0865   CONCORD MALL   4737 Concord Pike Spaces #210 & #220   Wilmington  
DE   19803 ATL   0866   70-31 AUSTIN STREET   70-31 Austin Street   Queens   NY
  11375 ATL   0867   FOOTHILLS FASHION   215 East Fashion Parkway Space #B13  
Fort Collins   CO   80525 ATL   0868   951 16TH STREET   951 16th Street Space
#100   Denver   CO   80202 ATL   0869   YORKTOWN CENTER   203 Yorktown Shopping
Ctr Space #261 & #262   Lombard   IL   60148 ATL   0870   BROOKFIELD SQUARE   95
North Moorland Road #A17 / Space #C-16   Brookfield   WI   53005 ATL   0871  
OAK COURT MALL   4465 Poplar Avenue Space #2310A   Memphis   TN   38117 ATL  
0873   MONTGOMERY MALL   103 Montgomery Mall Space #'s J6 & J7   North Wales  
PA   19454 ATL   0874   OAKRIDGE MALL   925 Blossom Hill Road Space #U1B   San
Jose   CA   95123 ATL   0875   ORLANDO FASHION SQUARE   3201 E Colonial Drive  
Orlando   FL   32803 ATL   0876   MALL OF ST MATTHEWS   5000 Shelbyville Road
Space #1370   Louisville   KY   40207 ATL   0877   GREAT NORTHERN   188 Great
Northern Mall   Cleveland   OH   44070 ATL   0878   MOCKINGBIRD STATION   5307 E
Mockingbird Lane   Dallas   TX   75206 ATL   0879   MAYFAIR SHOPPING CENTER  
170B East Jericho Turnpike   Commack   NY   11725 ATL   0880   SOUTH COAST PLAZA
  3333 Bear Street Space #344   Costa Mesa   CA   92626 ATL   0881   UNION
STATION   1332 Sixth Avenue Union & Sixth   Seattle   WA   98101 ATL   0882  
PENTAGON ROW   1201 South Joyce Street Space #B28   Arlington   VA   22202 ATL  
0884   FOX RUN   50 Fox Run Road #128 Space #G6   Newington   NH   03801 ATL  
0885   NORTH BRIDGE   520 North Michigan Avenue Space #226 & 228   Chicago   IL
  60611



--------------------------------------------------------------------------------

ATL   0886   UPTOWN PARK   1141 Uptown Park Blvd Suite #10   Houston   TX  
77056 ATL   0887   FLORENCE MALL   1034 Florence Mall Space #1034   Florence  
KY   41042 ATL   0888   ORLAND SQUARE MALL   104 Orland Square Space #A-02A  
Orland Park   IL   60462 ATL   0890   MIZNER PARK   449 Plaza Real   Boca Raton
  FL   33432 ATL   0891   LINCOLN ROAD   1036 Lincoln Road Space #1036   Miami  
FL   33139 ATL   0892   AVENUE @ PEACHTREE   216 City Circle Space #440  
Peachtree   GA   30269 ATL   0893   115 S. OLD WOODWARD   101 South Old Woodward
Space # 110 & # 115   Birmingham   MI   48009 ATL   0894   MARKET COMMON
CLARENDON   2700 Clarendon Blvd Suite 14   Arlington   VA   22201 ATL   0895  
EDEN PRAIRIE CENTER   1018 Eden Prairie Center Space #1134   Eden Prairie   MN  
55344 ATL   0897   HOLLYWOOD & HIGHLAND   #N/A   #N/A   #N/A   #N/A ATL   0939  
INDEPENDENCE MALL   3500 Oleander Drive Space #1084   Wilmington   NC   28403
ATL   0941   PASEO COLORADO   326 East Colorado Blvd Space # B109A + B109B  
Pasadena   CA   91101 ATL   0944   SHOPPES @ BRINTON LAKE   929 Baltimore Pike
Bldg E 400   Glen Mills   PA   19342 ATL   0945   THE GATEWAY   56 Rio Grande
Street Suite #1084   Salt Lake City   UT   84101 ATL   0947   THE WATERFRONT  
126 West Bridge Street Space #B11   Homestead   PA   15120 ATL   0949   MALL OF
AMERICA   184 North Garden Street   Bloomington   MN   55425 ATL   0951   THE
ESPLANADE   1401 West Esplanade Avenue Space # 324   Kenner   LA   70065 ATL  
0952   SUGARHOUSE COMMONS   2100 South & Highland Drive   Salt Lake City   UT  
84106 ATL   0954   WINTER PARK   438 N. Orlando Avenue Bldg J   Winter Park   FL
  32789 ATL   0955   BOWIE TOWN CENTER   3701A Evergreen Pkwy   Bowie   MD  
20716 ATL   0956   GARDEN CITY SHOPPING CENTER   83 Hillside Road Space #20  
Cranston   RI   02920 ATL   0957   MALL @ BARNES CROSSING   1001 Barnes Crossing
Road Spaces #726, 728 & 729   Tupelo   MS   38801 ATL   0958   MALL AT
STONECREST   2929 Turner Hill Road Space #2770   Lithonia   GA   30038 ATL  
0960   SANDS SHOPPING CENTER   3575 Long Beach Road Space #3J & 3K   Oceanside  
NY   11572 ATL   0961   SOUTH HILLS VILLAGE   301 South Hills Village Space
#1135   Pittsburgh   PA   15241 ATL   0962   THE MALL AT ROBINSON   100 Robinson
Drive Space #1850   Pittsburgh   PA   15205 ATL   0963   THE FORUM AT PEACHTREE
  5145 Peachtree Parkway Suite 410   Atlanta (Norcross)   GA   30092 ATL   0964
  NORTHPOINTE VILLAGE   7300 Northpointe Parkway Suite #106   Alpharetta   GA  
30022 ATL   0965   COLUMBIANA CENTRE   100 Columbiana Circle Space # 1328 & #
1324   Columbia   SC   29212 ATL   0966   WESTWOOD VILLAGE   1038 Westwood Blvd
  Los Angeles   CA   90024 ATL   0967   ARBOR LAKES   7881 Main Street North
Bldg 13   Maple Grove   MN   55369 ATL   0969   DUPONT CIRCLE   1611 Connecticut
Avenue   Washington   DC   20009 ATL   0970   KENDALL VILLAGE   8717 Southwest
124th Avenue   Miami   FL   33183 ATL   0971   LINCOLN SQUARE   326 Lincoln
Square   Arlington   TX   76011 ATL   0972   SHOPS AT DEERFIELD   720 Waukegan
Road Unit H & I   Deerfield   IL   60015 ATL   0973   SHOPS AT LIBERTY PLACE  
1625 Chestnut Street Space #234   Philadelphia   PA   19103 ATL   0975   THE
VILLAGE SHOPS   95 Washington Street   Canton   MA   02021 ATL   0976   111 WEST
MONROE   111 West Monroe   Chicago   IL   60603 ATL   0977   JEFFERSON POINTE  
4120 West Jefferson Blvd Suite # 5   Ft Wayne   IN   46804 ATL   0978   3265 M
STREET   3265 M Street NW   Washington   DC   20007 ATL   0981   HAMBURG VILLAGE
  2308 Sir Barton Way   Lexington   KY   40509 ATL   0982   CAMBRIDGE CROSSING  
4100-4090 Dearborne Circle, Sp # 123, 124 & 125   Mt Laurel   NJ   08054 ATL  
0984   CREEKSIDE TOWN CTR   1208 Galleria Blvd Suite 100   Roseville   CA  
95678 ATL   0985   EASTWOOD TOWN CENTER   3301 Preyde Blvd Space #H5   Lake
Lansing   MI   48912 ATL   0986   CHANDLER FASHION CENTER   3499 West Chandler
Blvd Suite 1016   Chandler   AZ   85226 ATL   0988   RIVERWALK   1 Poydras
Street Space #46   New Orleans   LA   70130 ATL   0992   246 SUTTER STREET   246
Sutter Street   San Francisco   CA   94108 ATL   0993   SOHO - 560 BROADWAY  
560 Broadway   New York   NY   10012 ATL   0994   BARRACKS ROAD   1117 Emmet St.
N Space #19E   Charlottesville   VA   22903 ATL   0995   POLARIS FASHION PLACE  
1500 Polaris Parkway Space #1086   Columbus   OH   43240 ATS   1000   TYSON'S
CORNER   8061L Tysons Corner Center Space #J7L   McLean   VA   22102 ATS   1001
  SOUTH COAST PLAZA   3333 Bristol Street Suite #2018   Costa Mesa   CA   92626
ATS   1002   BRIARGATE   1925 Briargate Parkway Space #A125   Colorado Springs  
CO   80920 ATS   1003   SHOPPES AT ENGLISH VILLAGE   1460 Bethlehem Pike Suite J
  North Wales   PA   19454 ATS   1004   SHORT PUMP TOWN CENTER   11800 West
Broad Street Suite #2124   Richmond   VA   23233 ATS   1005   STONY POINT
FASHION PARK   9200 Stony Point Parkway Space #113   Richmond   VA   23235 ATS  
1006   CROCKER PARK   145 Main Street Space #1050   Westlake   OH   44145 ATS  
1008   DERBY STREET SHOPPES   98 Derby Street Suite 417   Hingham   MA   02043
ATS   1009   MAYFAIR TOWN CENTER   6851 Main Street Bldg F   Wilmington   NC  
28403 ATS   1011   THE MALL AT SHORT HILLS   Rt. 24 and Kennedy Parkway Space
#153   Short Hills   NJ   07078 ATS   1012   SHOPS @ ARBOR LAKE   12265 Elm
Creek Blvd Space #B12   Maple Grove   MN   55369 ATS   1013   LA ENCANTADA  
2905 East Skyline Drive Space #1024   Tucson   AZ   85718 ATS   1016   FANEUIL
HALL   South Market Building Space #2170   Boston   MA   02109 ATS   1017   NEW
CANAAN   59 Elm Street   New Canaan   CT   06840 ATS   1018   TOWSON TOWN CENTER
  825 Dulaney Valley Road Space #4135, 4140 & 4145   Towson   MD   21204 ATS  
1019   VILLAGE OF CROSS KEYS   88 Village Square Space #1470   Baltimore   MD  
21210 ATS   1020   HIGHLAND VILLAGE   4001 Westheimer Space #4051   Houston   TX
  77027 ATS   1022   THE WESTCHESTER   125 Westchester Ave Space #2860A   White
Plains   NY   10601 ATS   1023   MASHPEE COMMONS   34 Steeple Street   Mashpee  
MA   02649 ATS   1024   SHOPS AT LA CANTERA   15900 LaCantera Parkway Bldg. 2
Suite #2240   San Antonio   TX   78256 ATS   1025   SHOPPES AT FARMINGTON VALLEY
  110 Albany Turnpike Suite 909   Canton   CT   06019 ATS   1026   71-09 AUSTIN
STREET   71-09 Austin Street   Forest Hills   NY   11375 ATS   1029   ALAMO
QUARRY CROSSING   255 East Basse Suite 905   San Antonio   TX   78209 ATS   1030
  LA PLAZA MALL   2200 South 10th Street Space #F-14A   McAllen   TX   78503



--------------------------------------------------------------------------------

ATS   1031   GARDEN STATE PLAZA   Garden State Rt. 4 & 17 Space #1125   Paramus
  NJ   07652 ATS   1032   COUNTRY CLUB PLAZA   309 Nichols Road   Kansas City  
MO   64112 ATL   1033   555 BROADWAY   #N/A   #N/A   #N/A   #N/A ATS   1035  
ALGONQUIN COMMONS   1948 South Randall Road Space #4080   Algonquin   IL   60102
ATS   1036   NORTHPARK CENTER   8687 North Central Expressway Suite #1912  
Dallas   TX   75225 ATS   1040   GALLERIA@FT LAUDERDALE   2338 East Sunrise
Blvd. Space #C4-2206   Fort Lauderdale   FL   33304 ATS   1042   ORLANDO PARK
CROSSING   14215 LaGrange Road Space 116   Orland Park   IL   60462 ATS   1043  
NORTHLAKE MALL   6801 Northlake Mall Drive Suite #233   Charlotte   NC   28216
ATS   1044   ST JOHN'S TOWN CENTER   4711 River City Drive Suite 101  
Jacksonville   FL   32246 ATS   1045   THE VININGS JUBILEE   4300 Paces Ferry
Road Suite #474   Atlanta   GA   30339 ATS   1046   JORDAN CREEK TOWN CENTER  
101 Jordan Creek Parkway Space #11080   West Des Moines   IA   50266 ATS   1047
  CARRIAGE CROSSING   4630 Merchants Park Circle Space #717   Collierville   TN
  38017 ATS   1048   TOWN CNTR ATLANTIC STATION   1380 Atlantic Drive Suite
#14125   Atlanta   GA   30363 ATS   1050   GLENDALE GALLERIA RELO   1108
Glendale Galleria Space #G-4   Glendale   CA   91210 ATS   1051   WATERSIDE
SHOPS@PELICAN BAY   5495 Tamiami Trail North Suite 5   Naples   FL   34108 ATS  
1053   THE GATEWAY   10 South Rio Grande Street Suite A   Salt Lake City   UT  
84101 ATS   1054   WEST COUNTY MALL   130 West County Center Space #2127   St.
Louis   MO   63131 ATS   1055   HAMILTON PLACE   2100 Hamilton Place Blvd. Space
#230   Chattanooga   TN   37421 ATS   1057   STONERIDGE MALL   1128 Stoneridge
Mall   Pleasanton   CA   94588 ATS   1059   PARK PLAZA RELO   6000 West Markham
Street Space #2154   Little Rock   AR   72205 ATS   1060   WALDEN GALLERIA  
2000 Walden Avenue Space G-107   Buffalo   NY   14225 ATS   1061   RIDGEDALE
CENTER   12401 Wayzata Blvd. Space #2275   Minnetonka   MN   55305 ATS   1062  
FIRST COLONY MALL   16535 Southwest Freeway Space #1000   Sugarland   TX   77479
ATS   1063   THE STREETS OF CHESTER   280 Streets of Chester Route 206 South  
Chester   NJ   07930 ATS   1064   EASTVIEW MALL   129 Eastview Mall Space F-10  
Victor   NY   14564 ATS   1066   THE AVENUE AT WEST COBB   3625 Dallas Highway
Space #800   Marietta   GA   30064 ATS   1072   LEHIGH VALLEY MALL   938 Lehigh
Valley Mall Lifestyle Ctr. / Space #1220   Whitehall   PA   18052 ATS   1073  
OTAY RANCH TOWN CENTER   2016 Birch Road Space #305   Chula Vista   CA   91915
ATS   1074   THE AVENUE WEBB GIN   1350 Scenic Highway Suite 304   Lawrenceville
  GA   30045 ATS   1075   PIER AT CAESARS   One Atlantic Ocean Suite #BR-230  
Atlantic City   NJ   08401 ATS   1076   THE SHOPS AT FRIENDLY CENTER   3334 West
Friendly Avenue Space #101   Greensboro   NC   27410 ATS   1077   41 SOUTH MOGER
AVENUE   41 South Moger Avenue   Mt. Kisko   NY   10549 ATS   1078   VILLAGE
POINTE   17250 Davenport Street Space #C-102   Omaha   NE   68118 ATS   1079  
EASTVIEW MALL   3101 PGA Blvd. Space #H-205   Palm Beach Gardens   FL   33410
ATS   1080   FASHION SHOW   3200 Las Vegas Blvd. S Space #1195   Las Vegas   NV
  89109 ATS   1081   AMERICANA MANHASSET   1990 Northern Blvd.   Manhasset   NY
  11030 ATS   1082   KENWOOD TOWN CENTER   7875 Montgomery Road Space R005  
Cincinnati   OH   45236 ATS   1083   WATER TOWER PLACE   845 North Michigan Ave
Space #4075   Chicago   IL   60611 ATS   1084   PARTRIDGE CREEK FASHION PARK  
17360 Hall Road Space #189   Clinton Township   MI   48038 ATS   1085   THE
SHOPS AT HIGHLAND VILLAGE   4141 Waller Creek Bldg Q Space #140   Highland
Village   TX   75077 ATS   1086   600 FIFTH AVENUE   600 5th Avenue   New York  
NY   10020 ATS   1089   SHERMAN OAKS   14006 Riverside Drive Space #272  
Sherman Oaks   CA   91423 ATS   1092   PROVIDENCE PLACE   17 Providence Place
Space #3190   Providence   RI   02903 ATS   1093   355 RIVERCHASE GALLERIA  
2000 Riverchase Drive Space #105   Birmingham   AL   35244 ATS   1094   358
NORTHBROOK COURT   1252 Northbrook Court   Northbrook   IL   60062 ATS   1095  
44 BRATTLE STREET   44 Brattle Street   Cambridge   MA   02138 ATS   1096   BLUE
BLACK SQUARE   91 Memorial Road Space #D50   West Hartford   CT   06107 ATS  
1097   THE FORUM ON PEACHTREE PARKWAY   5145 Peachtree Pkwy Space #455  
Norcross   GA   30092 ATS   1099   THE SUMMIT SIERRA   13925 S.Virginia Street
Suite #242   Reno   NV   89511 ATS   1101   AUGUSTA MALL   3450 Wrightboro Rd.
Space #230   Augusta   GA   30909 ATS   1103   STATEN ISLAND MALL   2655
Richmond Ave. Space 2585   Staten Island   NY   10314 ATS   1104   ABQ UPTOWN  
2261 Q Street NE Space #2E   Albuquerque   NM   87110 ATS   1106   HILL COUNTRY
GALLERIA   12821 Hill Country Blvd Suite #C2-110   Bee Cave   TX   78738 ATS  
1107   UPPER WESTSIDE   2015-7 Broadway   New York   NY   10023 ATS   1109  
POLARIS FASHION PLACE   1500 Polaris Parkway Space #1046   Columbus   OH   43240
ATS   1110   THE SHOPS AT RIVER PARK   7825 Via del Rio Space #560   Fresno   CA
  93720 ATS   1111   WILLOWBROOK MALL   7925 FM 1960 W. Space #1096   Houston  
TX   77070 ATS   1112   SAN TAN VILLAGE   2218 East Williams Field Road Suite
#111   Gilbert   AZ   85296 ATS   1113   BLAKENEY SHOPPING CENTER   9816 rea
Road Suite E   Charlotte   NC   28277 ATS   1114   BURR RIDGE VILLAGE CENTER  
770 Village Center Drive   Burr Ridge   IL   60527 ATS   1115   FREEHOLD RACEWAY
  3710 Rt. 9 Space L-208   Freehold   NJ   07728 ATF   1200   COLORADO MILLS  
14500 West Colfax Ave Ste 179   Lakewood   CO   80401 ATF   1201   SILVER
SANDS-DESTIN   10406 Emerald Coast Parkway Space #76 & 78   Destin   FL   32550
ATF   1202   LAS VEGAS PREMIUM OUTLETS   605 South Grand Central Parkwy Space
#1201   Las Vegas   NV   89106 ATF   1203   CHICAGO PREMIUM OUTLETS   1650
Premium Outlets Blvd. Space #423   Aurora   IL   60502 ATF   1204   NORTH
GEORGIA PREMIUM OUTLET   800 Highway 400 South Suite #150   Dawsonville   GA  
30534 ATF   1205   FACTORY STORES AT VACAVILLE   228 Nut Tree Road Space #228  
Vacaville   CA   95687 ATF   1206   PRIME OUTLETS AT PLEASANT PRAIRIE   11211
120th Avenue Suite #41   Pleasant Prairie   WI   53158 ATF   1207   HUNTLEY  
11800 Factory Shops Blvd. Space #700   Huntley   IL   60142 ATF   1208   MYRTLE
BEACH   10843 Kings Road Suite #602   Myrtle Beach   SC   29572 ATF   1209  
MIROMAR/NAPLES   10801 Corkscrew Road Suite #374   Naples (Estero)   FL   33928
ATF   1210   SEATTLE PREMIUM   10600 Quil Ceda Blvd. Space #0602   Tulalip
(Snohomish)   WA   98271 ATF   1211   LEESBURG   241 Fort Evans Road NE Suite
#210   Leesburg   VA   20176 ATF   1212   ALLEN PREMIUM   820 West Stacy Road
Space #300   Allen   TX   75013



--------------------------------------------------------------------------------

ATF   1213   WATERLOO   655 Route 318 Space #B059   Waterloo   NY   13165 ATF  
1226   BIRCH RUN   8825 Marketplace Drive Suite #F375   Birch Run   MI   48415
ATF   1227   LAS VEGAS FASHION   32100 Las Vegas Blvd. South Space #454   Primm
  NV   89019 ATF   1228   GAFFNEY   400 Factory Shops Blvd. Space #400   Gaffney
  SC   29341 ATF   1229   HAGERSTOWN   610 Prime Outlets Blvd.   Hagerstown   MD
  21740 ATF   1230   JEFFERSONVILLE   8300 Factory Shops Blvd. Space #300  
Jeffersonville   OH   43128 ATF   1231   SHOPS@LAS AMERICAS   4155 Camino De La
Plaza Space #428   San Diego   CA   92101 ATF   1232   LEBANON   One Outlet
Village Blvd. Space #400   Lebanon   TN   37090 ATF   1233   WILLIAMSBURG  
5699-44A Richmond Road Space #A016A   Williamsburg   VA   23188 ATF   1234   SAN
MARCOS   3939 Interstate Highway 35 Space #810   San Marcos   TX   78666 ATF  
1235   FOLEY   2601 South McKenzie Street Space #W3   Foley   AL   36535 ATF  
1236   LEGENDS AT VILLAGE WEST   1803 Village West Parkway Space #M127   Kansas
City   KS   66111 ATF   1237   PARK CITY   6699 North Landmark Drive Space #C110
& C115   Park City   UT   84098 ATF   1238   PHILADELPHIA PREMIUM OUTLETS   18
Lightcap Road Space #299   Pottstown   PA   19464 ATF   1239   ORLANDO PREMIUM
OUTLETS   8200 Vineland Avene Space #745   Orlando   FL   32821 ATF   1240  
ROUND ROCK PREMIUM OUTLETS   4401 North IH 35 Suite #1201   Round Rock   TX  
78664 ATF   1241   DOLPHIN MALL   11401 Northwest 12th Street Suite #379   Miami
  FL   33172 ATF   1242   TANGER OUTLETS AT CHARLESTON   4840 Tanger Outlet
Blvd. Suite #1060   North Charleston   SC   29418 ATF   1243   WRENTHAM PREMIUM
  One Premium Outlets Blvd. Suite #339   Wrentham   MA   02093 ATF   1244  
SUPERMALL   1101 Supermall Way Space #230   Auburn   WA   98001 ATF   1246   RIO
GRANDE VALLEY PREMIUM OUTLETS   5001 East Expressway 83 Space #525   Mercedes  
TX   78570 ATF   1257   PRIME OUTLETS AT ORLANDO   4963 International Drive Unit
2C-01   Orlando   FL   32819 ATF   1259   TANGER OUTLET AT GONZALES   2210 South
Tanger Blvd. Suite #210   Gonzales   LA   70737 ATF   1261   OUTLETS AT ANTHEM  
4250 West Anthem Way Space 500   Anthem   AZ   85086 ATF   1262   OUTLETS AT
LOVELAND   5817 McWhinney Blvd. Space C50   Loveland   CO   80538 ATF   1265  
SUN VALLEY FACTORY STORES   7051 S.Desert Blvd. Space #D402   El Paso   TX  
79932 ATF   1270   OUTLETS AT SILVERTHORNE   125-A Stephens Way Space R300  
Silverthorne   CO   80498 ATF   1273   TANGER OUTLETS AT BRANSON   300 Tanger
Blvd. Suite 109   Branson   MO   65616 ATF   1274   TANGER OUTLETS AT LOCUST
GROVE   1000 Tanger Drive Suite #410   Locust Grove   GA   30248 ATF   1275  
JOHNSON CREEK PREMIUM OUTLETS   575 West Linmar Lane Suite C-040   Johnson Creek
  WI   53038 ATF   1276   EDINBURGH PREMIUM OUTLETS   11622 NE Executive Dr.
3026 Outlet Drive Space #B-050   Edinburg   IN   46124 ATF   1277   ALBERTVILLE
PREMIUM OUTLETS   6415 Labeaux Avenue NE Space G080   Albertville   MN   55301
ATF   1289   NIAGRA FALLS - TEMP SPACE   2022 Military Road Space #70   Niagara
Falls   NY   14304 ATL   1300   KING OF PRUSSIA   160 North Gulph Rd. Space
#2106   King Of Prussia   PA   19406 ATL   1301   SHOPS AT UNION HILL   3056
State Route 10 West Suite P   Denville   NJ   07834 ATL   1302   BROOKSIDE SHOPS
  149 Great Road   Acton   MA   01720 ATL   1303   PLAZA AMERICA SHOPPING CENTER
  11610 Plaza America Drive   Reston   VA   20190 ATL   1304   CITYPLACE AT THE
PROMENADE   31 City Place Space #A-6   Edgewater   NJ   07020 ATL   1305  
RIVERTOWN CIRCLE   3357 Century Center Street SW Bldg A   Grandville   MI  
49418 ATL   1306   THE TRAILS   260 North Nova Road Space #42   Ormond Beach  
FL   32174 ATL   1307   THE GALLERIA-HOUSTON   5135 West Alabama Street Suite
#5370   Houston   TX   77056 ATL   1308   CENTRAL PARK   1460 Central Park Blvd
Suite 108   Fredericksburg   VA   22401 ATL   1310   MAIN STREET   263-265 Main
Street   Huntington   NY   11743 ATL   1311   THE VININGS JUBILEE   4300 Paces
Ferry Road Suite 600   Atlanta   GA   30339 ATL   1312   STUYVESANT PLAZA   1475
Western Avenue   Albany   NY   12203 ATL   1313   VILLAGE SQ AT DANA PARK   1854
South Val Vista Drive Suite 104 #AA12   Mesa   AZ   85204 ATL   1314   BELLEVUE
SQUARE   268 Bellevue Sq Space #268 & 270   Bellevue   WA   98004 ATL   1315  
DESTIN COMMONS   4130 Legendary Drive Space #A-104   Destin   FL   32541 ATL  
1316   FAIRFAX CORNER   11924 Grand Commons Ave Bldg H   Fairfax   VA   22030
ATL   1317   SHORT PUMP TOWN CENTER   11800 West Broad Street Suite #1108  
Richmond   VA   23233 ATL   1319   W. UNIVERISITY TRUST BLDG   133 South 36th
Street   Philadelphia   PA   19104 ATL   1320   WESTSHORE PLAZA   250 Westshore
Plaza   Tampa   FL   33609 ATL   1322   THE MALL AT MILLENIA   4200 Conroy Road
Space #H212   Orlando   FL   32839 ATL   1323   BROWARD MALL   8000 West Broward
Blvd Space #8000   Plantation   FL   33388 ATL   1324   LANE AVENUE SHOPPING
CENTER   1663 West Lane Avenue Space D-10   Upper Arlington   OH   43221 ATL  
1325   FANEUIL HALL   200 State Street Suite B8   Boston   MA   02109 ATL   1326
  BAYSHORE MALL   5707 N. Centerpark Way Space N-121   Glendale   WI   53217 ATL
  1329   LEGACY VILLAGE AT LYNDHURST   24683 Cedar Road Bldg G   Lyndhurst   OH
  44124 ATL   1330   BARRINGTON SHOPPING CENTER   180 County Road   Barrington  
RI   02806 ATL   1331   EASTON TOWN CENTER   4175 The Strand   Columbus   OH  
43219 ATL   1332   MAIN STREET PROMENADE   55 South Main Street Suite 119  
Naperville   IL   60540 ATL   1333   DEERFIELD TOWN CENTER   5445 Deerfield
Blvd. #2070   Mason   OH   45040 ATL   1335   DULANEY PLAZA   Dulaney Plaza 830
Dulaney Valley Road   Towson   MD   21204 ATL   1336   NATICK MALL   1245
Worcester Street Space #2086   Natick   MA   01760 ATL   1337   TOWN CENTER AT
BOCA RATON   6000 West Glades Road Space #1041   Boca Raton   FL   33431 ATL  
1338   FLORIDA MALL   8001 South Orange Blossom Trai Unit 1314   Orlando   FL  
32809 ATL   1339   VENTURA BOULEVARD   12144 Ventura Boulevard   Studio City  
CA   91604 ATL   1340   WOODBURY PLAZA   417A South Oyster Bay Road   Plainview
  NY   11803 ATL   1341   EVERGREEN WALK   200 Evergreen Way Space #813   South
Windsor   CT   06074 ATL   1342   GREENWAY STATION   1621 Demingway Suite 110  
Middleton   WI   53562 ATL   1344   KINGWOOD COMMONS   870 Kingwood Drive Space
#870   Kingwood   TX   77339 ATL   1345   CORAL RIDGE MALL   1451 Coral Ridge
Avenue Suite #230   Coralville   IA   52241 ATL   1346   1845 NORTH CLAYBOURN
AVENUE   1845 North Clybourn Avenue   Chicago   IL   60614 ATL   1347   LAKESIDE
MALL   14000 Lakeside Circle Space #1075   Sterling Heights   MI   48313



--------------------------------------------------------------------------------

ATL   1348   REGENCY COURT   120 Regency Parkway Space #159   Omaha   NE   68114
ATL   1349   SCOTTSDALE FASHION SQUARE   7014-1016 East Camelback Road  
Scottsdale   AZ   85251 ATL   1351   PALISADES CENTER   2430 Palisades Center
Drive Space #F202   West Nyack   NY   10994 ATL   1354   THE CROSSROADS   6650
South Westnedge Ave Space #217   Portage   MI   49024 ATL   1355   WALDEN
GALLERIA   One Walden Galleria Drive Space #A108   Buffalo   NY   14225 ATL  
1356   AVENUE AT WEST COBB   3625 Dallas Highway Suite 520   Marietta   GA  
30064 ATL   1357   CITADEL MALL   2070 Sam Rittenburg Blvd Suite 436  
Charleston   SC   29407 ATL   1358   TYSON'S CORNER   7974A Tysons Corner Center
  McLean   VA   22102 ATL   1359   SHOPPINGTOWN MALL   3649 Erie Boulevard East
  Dewitt   NY   13214 ATL   1361   OAKBROOK CENTER   462 Oakbrook Center   Oak
Brook   IL   60523 ATL   1362   THE SHOPPES AT GRAND PRAIRIE   5201 West War
Memorial Drive Space #545   Peoria   IL   61615 ATL   1363   CHAPEL SQUARE   900
Chapel Street Suite 104   New Haven   CT   06510 ATL   1364   DERBY STREET
SHOPPES   94 Derby Street Suite 245   Hingham   MA   02043 ATL   1365   SANTANA
ROW   377 Santana Row Space #7110   San Jose   CA   95128 ATL   1366   CONGRESS
PARK CENTRE   315 Broadway Space #2A   Saratoga Springs   NY   12866 ATL   1367
  WESTVIEW PROMENADE   5263 Buckeystown Pike Building D   Frederick   MD   21704
ATL   1368   THE PROMENADE ON PROVIDENCE   5341 Ballantyne Commons Parkwa Suite
600   Charlotte   NC   28277 ATL   1370   JEFFERSON VALLEY MALL   650 Lee Blvd
Space #K-09   Yorktown Heights   NY   10598 ATL   1371   SOUTHPARK MALL   4400
Sharon Road Space #P16-8   Charlotte   NC   28211 ATL   1372   CAMBRIDGESIDE
GALLERIA   100 Cambridgeside Place Space #W-308   Cambridge   MA   02141 ATL  
1373   THE SOMERSET COLLECTION   2800 West Big Beaver Road Suite M158   Troy  
MI   48084 ATL   1374   THE LOOP   90 Pleasant Valley Street Unit 300   Methuen
  MA   01844 ATL   1375   THE GLEN TOWN CENTER   1941 Tower Drive Space #E-4  
Glenview   IL   60026 ATL   1376   HAWTHORN CENTER   320 Hawthorne Center  
Vernon Hills   IL   60061 ATL   1377   CRYSTAL COVE PROMENADE   7871 East Coast
Highway Space #A-105   Newport Beach   CA   92657 ATL   1378   COLONIAL
PROMENADE BEECHWOOD   196 Alps Road Suite 41   Athens   GA   30606 ATL   1382  
LENOX SQUARE   3393 Peachtree Road NE Suite #4053   Atlanta   GA   30326 ATL  
1383   POUGHKEEPSIE GALLERIA   2001 South Road Space #D-103   Poughkeepsie   NY
  12601 ATL   1385   FRESNO FASHION FAIR   645 East Shaw Avenue Space #F1B & F1C
  Fresno   CA   93710 ATL   1386   CHERRY CREEK MALL   3000 East First Ave Space
#1103   Denver   CO   80206 ATL   1387   CHAPEL HILL   4601 West Freeway Suite
#550   Ft Worth   TX   76107 ATL   1388   COASTAL GRAND   2000 Coastal Grand
Circle Space #405   Myrtle Beach   SC   29577 ATL   1389   PLAZA DEL CARIBE  
2050 Ponce Bypass Space #264-265   Ponce   PR   00717 ATL   1390   VICTORIA
GARDENS   12456 South Main Street Space #1520   Rancho Cucamonga   CA   91739
ATL   1391   ZONA ROSA   7307 NW 86th Terrace Space #138   Kansas City   MO  
64153 ATL   1392   SHOPPES AT SUSQUEHANNA MKTPLACE   2575 Brindle Drive Space #L
  Harrisburg   PA   17110 ATL   1393   SUGARLAND TOWN SQUARE   16195 City Walk
Street   Sugar Land (Houston)   TX   77479 ATL   1394   SHOPS AT GREEN VALLEY
RANCH   2235 Villiage Walk Drive Suite 163   Henderson   NV   89052 ATL   1395  
CLAY TERRACE   14360 Clay Terrace Blvd Suite #120   Carmel   IN   46032 ATL  
1396   THRUWAY SHOPPING CENTER   416 South Stratford Road Suite 700  
Winston-Salem   NC   27103 ATL   1397   EASTERN SHORE TOWN CENTER   30500 State
Highway 181 Space #208   Spanish Fort(Mobile)   AL   36527 ATL   1398   TOWN
CENTER AT JORDAN   101 74th Street Space #11140   West Des Moines   IA   50266
ATL   1399   1107 BOSTON POST ROAD   1075 Boston Post Road   Darien   CT   06820
ATL   1403   FIRST AND MAIN   81 First Street Building F   Hudson   OH   44236
ATL   1404   MAINE MALL   364 Maine Mall Rd Space #E105A   South Portland   ME  
04106 ATL   1405   WEST FARMS MALL   500 Westfarms Space B-201   Farmington   CT
  06032 ATL   1406   TOWN CENTER AT LEWIS COMMONS   2190 Levis Commons Blvd
Space #1130   Perrysburg   OH   43551 ATL   1407   WOODLAND MALL AT WOODLANDS  
1201 Lake Woodland Drive Space #3020   The Woodlands   TX   77380 ATL   1409  
CARRIAGE CROSSING   4610 Merchants Park Circle Suite 535   Collierville   TN  
38017 ATL   1410   MALL AT GREEN HILLS   2126 Abbot Martin Road Space #182  
Nashville   TN   37215 ATL   1411   CHARLESTON TOWN CENTER   1100 Charleston
Town Center Space #1100   Charleston   WV   25389 ATL   1413   THE FALLS   888
Southwest 136th Street Space #393   Miami   FL   33176 ATL   1415   SHOPS AT
BLACKSTONE VALLEY   70 Worcester Providence Tpk. Suite 609   Millbury   MA  
01527 ATL   1416   VALLEY FAIR-WESTFIELD   2855 Stevens Creek Blvd Space #A3  
Santa Clara   CA   95050 ATL   1417   BATTLEFIELD MALL   2825 South Glenstone
Road Space #F-19   Springfield   MO   65804 ATL   1419   SOUTHCENTER WESTFIELD
SHOPPINGTOWN   719 Southcenter Blvd.   Tukwila (Seattle)   WA   98188 ATL   1420
  THOROUGHBRED VILLAGE   545 Cool Springs Blvd. Space #D-4   Franklin   TN  
37067 ATL   1421   VALENCIA TOWN CENTER   24201 Valencia Boulevard Suite #145  
Valencia   CA   91355 ATL   1422   INWOOD VILLAGE   5550 West Lovers Lane Suite
148   Dallas   TX   75209 ATL   1423   FREEHOLD RACEWAY   3710 Route 9 Space
#D-218   Freehold   NJ   07728 ATL   1424   CAROUSEL CENTER   One Carousel
Center Drive Space #A-202   Syracuse   NY   13290 ATL   1425   STATEN ISLAND
MALL   2655 Richmond Avenue Space #1255   Staten Island   NY   10314 ATL   1426
  SHOPS AT LA CANTERA   15900 LaCantera Parkway Bldg. 6 Suite #6600   San
Antonio   TX   78256 ATL   1427   GARDEN STATE PLAZA   Intersection Rt. 4 & 17
Space 1149 and part of 1159   Paramus   NJ   07652 ATL   1428   BROOK 35 PLAZA  
2157 Highway 35 Suite 2   Sea Girt   NJ   08750 ATL   1429   COLUMBIA MALL  
2300 Bernadette Drive Suite #104   Columbia   MO   65203 ATL   1430   BODO
SHOPPING CENTER   370 South 8th Street   Boise   ID   83702 ATL   1431  
ALGONQUIN COMMONS   1968 South Randall Road Space #4030   Algonquin   IL   60102
ATL   1432   FORUM AT CARLSBAD   1923 Calle Barcelona Building 3 Suite 140  
Carlsbad   CA   92009 ATL   1433   GARDENS AT EL PASEO   73-585 El Paseo Space E
1508   Palm Desert   CA   92260 ATL   1434   GALLERY PLACE   707 Seventh Street
NW Space #102 & 104   Washington   DC   20001 ATL   1435   BELDEN VILLAGE   4155
Belden Village Mall Space #B24   Canton   OH   44718 ATL   1436   BELMAR   370
South Teller Street Space #3B1-R22   Lakewood   CO   80226 ATL   1438  
WESTMORELAND MALL   Route 30 East Space #NU3   Greensburg   PA   15601



--------------------------------------------------------------------------------

ATL   1439   TOWN CENTER OF VIRGINA BEACH   221 Central Park Avenue   Virginia
Beach   VA   23462 ATL   1441   SHOPPES AT FARMINGTON VALLEY   110 Albany
Turnpike Suite 600   Canton   CT   06019 ATL   1442   THE VILLAGE AT SANDHILL  
470-9 Town Center Place   Columbia   SC   29229 ATL   1443   KENWOOD TOWNE
CENTRE   7875 Montgomery Road Space #3107   Cincinnati   OH   45236 ATL   1444  
THE AVENUE VIERA   2261 Town Center Avenue Suite #101   Melbourne   FL   32940
ATL   1446   125 MONTAGUE STREET   125 Montague Street   Brooklyn   NY   11201
ATL   1447   BOULEVARD AT CAPITAL CENTER   900 M Capital Center Blvd. Space
#D106   Largo (Landover)   MD   20774 ATL   1448   DOWNTOWN SILVER SPRING   922
Ellsworth Drive Space #B2   Silver Spring   MD   20910 ATL   1449   HOLYOKE MALL
  50 Holyoke Street Space #E262   Holyoke(Springfield)   MA   01040 ATL   1450  
BURNSVILLE CENTER   2067 Burnsville Center   Burnsville   MN   55306 ATL   1451
  HOWELL COMMONS   4741 Route 9 North Space #2574   Howell   NJ   07731 ATL  
1452   STONYBROOK VILLAGE   79 & 81 Main Street   Stony Brook   NY   11790 ATL  
1454   SPRING CREEK PLAZA   1494 South Bryant Avenue Building A   Edmond   OK  
73034 ATL   1455   TWELVE OAKS MALL   27234 Novi Road Space #A-122   Novi   MI  
48377 ATL   1456   PERIMETER MALL   4400 Ashford Dunwoody Road Space #1042  
Atlanta   GA   30346 ATL   1457   BRIDGEPORT VILLAGE   7209 Southwest Bridgeport
Road Space # F102   Tigard   OR   97224 ATL   1458   LEAWOOD TOWN CENTER   5017
West 117th Street Space #3230   Leawood   KS   66211 ATL   1459   INDEPENDENCE
CENTER   18813 East 39th Street Space #L21   Kansas City   MO   64057 ATL   1460
  ALDERWOOD MALL   3000 184th Street Space #982   Lynnwood   WA   98037 ATL  
1461   CAPITOLA MALL   1855 41st Street Space #D4 & D5   Capitola   CA   95010
ATL   1462   DEL MONTE CENTER   230 Del Monte Center Suite 2-2   Monterey   CA  
93940 ATL   1463   EASTVIEW   129 Eastview Mall Space #E5   Victor   NY   14564
ATL   1464   VILLAGE POINTE   17151 Davenport Street Suite #M-111   Omaha   NE  
68118 ATL   1466   PAOLI SHOPPING CENTER   82 East Lancaster Avenue Space A-2  
Paoli   PA   19301 ATL   1467   OLD ORCHARD CENTER   374 Old Orchard Center
Suite #M8   Skokie   IL   60077 ATL   1468   CHERRYVALE MALL   7200 Harrison
Avenue Space #53A   Rockford   IL   61112 ATL   1469   GENEVA COMMONS   114
Commons Drive Space #1020   Geneva   IL   60134 ATL   1470   WELLINGTON GREEN  
10300 West Forest Hill Blvd. Space #271A   Wellington   FL   33414 ATL   1471  
SHOPS AT WILLOW BEND   6121 West Park Blvd. Space #C-209   Plano   TX   75093
ATL   1472   EASTCHESTER SHOPPING CENTER   703 White Plains Road   Scarsdale  
NY   10583 ATL   1473   ULSTER CROSSING   1159 Ulster Avenue   Kingston   NY  
12401 ATL   1474   COUNTRY CLUB PLAZA   235 West 47th Street   Kansas City   MO
  64112 ATL   1475   THE MALL AT SHORT HILLS   1200 Morris Turnpike Space #D-215
  Short Hills   NJ   07078 ATL   1476   CITY CENTER AT OYSTER POINT   702
Mariner's Row Suite 106   Newport News   VA   23606 ATL   1477   17 MAIN STREET
  17 Main Street   Westport   CT   06880 ATL   1478   WOODBURY LAKES CENTER  
9120 Hudson Street Suite 303   Woodbury   MN   55125 ATL   1479   WASHINGTONIAN
CENTER   29 Grand Corner Avenue   Gaithersburg   MD   20878 ATL   1480  
NORTHSHORE MALL   Northshore Mall 210 Andover St. Space #W185   Peabody   MA  
01960 ATL   1481   HAMILTON CORNER   2115 Gunbarrel Road Space #3   Chattanoga  
TN   37421 ATL   1482   AVENUE @EAST COBB   4475 Roswell Road Suite #850  
Marietta   GA   30062 ATL   1483   ANNAPOLIS HARBOUR CENTER   2522A Solomons
Island Road Space E-4   Annapolis   MD   21401 ATL   1484   1484 BEACHCLIFF
MARKET SQUARE   19360 Detroit Road Space #A-102   Rocky River(Cleveld)   OH  
44116 ATL   1485   BELLEMEADE   6535 Youree Drive Suite 201   Shreveport   LA  
71105 ATL   1486   THE SUMMIT SIERRA   13945 South Virginia Street Suite #620  
Reno   NV   89511 ATL   1487   Midtowne   201 North University Ave Suite #230  
Little Rock   AR   72205 ATL   1488   SHOPS AT CENTERRA   5855 Sky Pond Drive
Suite #F615   Loveland   CO   80538 ATL   1490   THE PINNACLE AT TURKEY CREEK  
11285 Parkside Drive   Knoxville   TN   37934 ATL   1491   NORTH TOWNE PLAZA  
5901 North Wyoming Blvd. Suite A   Albuquerque   NM   87109 ATL   1492   The
Shops at Dos Lagos   2795 Cabot Drive Suite #6145   Corona   CA   92883 ATL  
1493   WHEATON PLAZA   11160 Veirs Mill Road Suite 113   Wheaton   MD   20902
ATL   1494   GALLERIA@FT LAUDERDALE   2378 East Sunrise Blvd. Space # A15-2012  
Fort Lauderdale   FL   33304 ATL   1495   BRIDGEWATER COMMONS   610 Commons Way
Space #4340   Bridgewater   NJ   08807 ATL   1496   CRABTREE VALLEY   4325
Glenwood Avenue Space #1001   Raleigh   NC   27612 ATL   1497   CHERRY HILL  
2000 Route 38 Suite #1250   Cherry Hill   NJ   08002 ATL   1498   OXFORD VALLEY
MALL   2300 East Lincoln Highway Space #250   Langhorne   PA   19047 ATL   1499
  HUNT VALLEY   118 Shawan Road Suite A   Hunt Valley   MD   21030 ATL   1500  
NORTHPARK CENTER   1236 North Central Expressway Space #H1-1612   Dallas   TX  
75225 ATL   1501   IRVINE SPECTRUM CENTER   93 Fortune Drive Space #605   Irvine
  CA   92618 ATL   1502   NORTHLAKE MALLL   6801 Northlake Mall Drive Space #127
  Charlotte   NC   28216 ATL   1503   PIONEER PLACE   340 SW Morrison Space 1420
  Portland   OR   97204 ATL   1504   SIMI VALLEY TOWN CENTER   1555 Simi Town
Center Way Space #190   Simi Valley   CA   93065 ATL   1505   ST JOHN'S TOWN
CENTER   4751 River City Drive Suite 107   Jacksonville   FL   32246 ATL   1506
  1506 THE BOULEVARD   34 The Boulevard St. Louis Bldg. 2 Space K-2   Richmond
Heights   MO   63117 ATL   1507   TOWN CENTER AT ATLANTIC STATION   260 18th
Street Suite #10120   Atlanta   GA   30363 ATL   1508   TOWN CENTER@CENTER LODGE
  7519 Corporate Blvd. Suite 340   Baton Rouge   LA   70809 ATL   1509  
PROVIDENCE PLACE   103 Providence Place Space #3200   Providence   RI   02903
ATL   1511   FIREWALL TOWN CENTER   185 Cedar Sage Drive Space #D13   Garland  
TX   75040 ATL   1512   LAMAR PARK CENTER   425 Doddridge Street Space #42 & 46
  Corpus Christi   TX   78411 ATL   1514   MAYFAIR MALL   2500 N. Mayfair Road
Space #176   Wauwatosa   WI   53226 ATL   1515   MARKETPLACE   2000 North Neil
Street Space #100   Champaign   IL   61821 ATL   1516   SHOPPES@COLLEGE HILLS  
305 Veterans Parkway Suite #200   Normal   IL   61761 ATL   1517   VALLEY SQUARE
  1560 Main Street / Bldg.6 Suite #603   Warrington   PA   18976 ATL   1518  
WATERFORD LAKES   685 North Alafaya Trail Space #P-01   Orlando   FL   32828 ATL
  1519   CHESTER SPRINGS SHOPPING CENTER   197 Route 206 South Space #D100 &
D102   Chester   NJ   07930



--------------------------------------------------------------------------------

ATL   1520   APACHE MALL   333 Apache Mall   Rochester   MN   55902 ATL   1521  
ABERCON WALK   5525 Abercorn Street Suite #40   Savannah   GA   31405 ATL   1522
  CITRUS PARK   8021 Citrus Park Town Center Space #7954   Tampa   FL   33625
ATL   1523   INTERNATIONAL PLAZA   2223 North West Shore Blvd. Space #206  
Tampa   FL   33607 ATL   1524   BROADWAY SQUARE MALL   4601 South Broadway Space
#J03   Tyler   TX   75703 ATL   1525   CENTRAL TEXAS MARKETPLACE   2428 West
Loop 340 Suite B-1   Waco   TX   76711 ATL   1527   EMPIRE MALL   590 West
Empire Mall Space #208 & 209   Sioux Falls   SD   57106 ATL   1528   LYNNDALE  
505 Red Banks Road Suite C   Greenville   NC   27858 ATL   1529   SHOPS AT
GREENRIDGE   1125 Woodruff Road Space #1803   Greenville   SC   29607 ATL   1530
  COLONIAL UNIVERSITY VILLAGE   1627-24 Opelika Road   Auburn   AL   36830 ATL  
1531   WATERSIDE SHOPS AT PELICAN BAY   5475 Tamiami Trail North Suite 1  
Naples   FL   34108 ATL   1532   THE HERITAGE SHOPS AT MILLENIUM PARK   51 East
Randolph Street   Chicago   IL   60601 ATL   1533   ROSS PARK MALL   1000 Ross
Park Mall Drive Space # K08A   Pittsburgh   PA   15237 ATL   1534   CREEKSIDE
STATION   3115 Valley Avenue   Winchester   VA   22601 ATL   1535   ALTAMONTE
MALL   451 East Altamonte Drive Space #2227   Altomonte Springs   FL   32701 ATL
  1536   THE OAKS   6403 West Newberry Road Space #B-2   Gainesville   FL  
32605 ATL   1539   WESTFIELD SOUTHGATE   3501 South Tamiami Trail Space #106  
Sarasota   FL   34239 ATL   1540   STAMFORD TOWN CENTER   100 Greyrock Place
Space #G-125   Stamford   CT   06901 ATL   1541   PARADISE VALLEY MALL   4550
East Cactus Road Suite248   Phoenix   AZ   85032 ATL   1542   5001 FRANCE AVENUE
SOUTH   5001 France Avenue South   Minneapolis   MN   55410 ATL   1544   1723
WALNUT STREET   1729 Walnut Street   Philadelphia   PA   19103 ATL   1545   1420
BURLINGAME AVE   1420 Burlingame Avenue First Floor   Burlingame   CA   94010
ATL   1546   BRANDON TOWN CENTER   403 Brandon Town Center Drive   Brandon   FL
  33511 ATL   1548   PLAZA FRONTENAC   91 Plaza Frontenac   St. Louis   MO  
63131 ATL   1549   METROPOLIS   360 Metropolis Mile Suite #125   Plainfield   IN
  46168 ATL   1550   STREETS OF TANASBOURNE   2090 NW Allie Way Space #430  
Hillsboro   OR   97124 ATL   1551   CHESTERFIELD MALL   2024 Chesterfield Mall  
Chesterfield   MO   63017 ATL   1552   SOUTHSIDE WORKS   428 South 27 Street
Space #B-215   Pittsburgh   PA   15203 ATL   1553   CRESTVIEW HILLS TOWN CENTER
  2850 Town Center Boulevard Space #7010   Crestview Hills   KY   41017 ATL  
1554   FIVE POINTS PLAZA   18577 Main Street   Huntington Beach   CA   92648 ATL
  1555   LAKEPORT COMMONS   5001 Sergeant Road Space #295   Sioux City   IA  
51106 ATL   1556   BRIDGE STREET TOWN CENTRE   355 Bridge Street Suite #113  
Huntsville   AL   35806 ATL   1557   1557 ST. CLAIRE SQUARE   6520 North
Illinois Suite 102   Fairview Heights   IL   62208 ATL   1558   NEW TOWN SHOPS  
5114 Main Street Space #305   Williamsburg   VA   23188 ATL   1559   BRANSON
LANDING   223 Branson Landing   Branson   MO   65616 ATL   1560   GREENE TOWN
CENTER   4437 Glengarry Drive Space C-116   Beavercreek (Dayton)   OH   45440
ATL   1561   PASEO NUEVO   623 Paseo Nuevo   Santa Barbara   CA   93101 ATL  
1562   SHOPPES AT MONTAGE   2271 Shoppes Blvd.   Moosic   PA   18507 ATL   1563
  SHERMAN PLAZA   1614 Sherman Avenue Space #A06   Evanston   IL   60201 ATL  
1565   SHOPPES ON DEAN   42-44 South Dean Street   Englewood (Bergen C)   NJ  
07631 ATL   1566   COCONUT POINT   23190 Fashion Drive Suite #101   Bonita
Springs(Este)   FL   33928 ATL   1567   PINNACLE HILLS PROMENADE   2203 South
Promenade Blvd. Suite 2150   Rogers   AR   72758 ATL   1569   SHOPPES AT OLD
BRIDGE   3829 U.S. Highway 9   Old Bridge   NJ   08857 ATL   1570   THE MALL IN
COLUMBIA   10300 Little Patuxent Parkway Space #1040   Columbia   MD   21044 ATL
  1572   WILLOWBROOK MALL   1595 Willowbrook Mall   Wayne   NJ   07470 ATL  
1573   YUMA PALMS REGIONAL CENTER   1305 South Yuma Palms Parkway Pad 6   Yuma  
AZ   85365 ATL   1574   THE STREETS OF CRANBERRY   20430 Route 19 Suite 100  
Cranberry Township   PA   16066 ATL   1575   TWENTY NINTH STREET   1810 29th
Street Suite #1024   Boulder   CO   80301 ATL   1577   SOUTHLAKE TOWN CENTER  
415 Grand Avenue East   Southlake   TX   76092 ATL   1578   AVENUE WEBB GIN  
1350 Scenic Highway Suite #340   Lawrenceville   GA   30045 ATL   1580   GREEN
OAK VILLAGE PLACE   9710 Village Place Blvd. Space F2   Brighton   MI   48116
ATL   1581   LEHIGH VALLEY MALL   250 Lehigh Valley Mall Space 1320   Whitehall
  PA   18052 ATL   1582   GLENDALE GALLERIA   1154 Glendale Galleria Space G-17
  Glendale   CA   91210 ATL   1583   NORTH COUNTY   200 East Via Rancho Parkway
Suite #121   Escondido   CA   92025 ATL   1584   ARDEN FAIR   1689 Arden Way
Suite #1204   Sacramento   CA   95815 ATL   1585   SOUTHLANDS   6240 South Main
Street Suite K-105   Aurora   CO   80016 ATL   1586   ROSEDALE CENTER   808
Rosedale Center Space #915   Roseville   MN   55113 ATL   1587   OTAY RANCH TOWN
CNTR   2015 Birch Road Space #911   Chula Vista   CA   91915 ATL   1588   423
KING STREET   423 King Street Tavern Square   Alexandria   VA   22314 ATL   1589
  WAYSIDE COMMONS   6 Wayside Road Suite F   Burlington   MA   01803 ATL   1590
  CAPITAL MALL PROMENADE   2511 Fourth Avene Space #P9-Bldg B   Olympia   WA  
98502 ATL   1591   DAYTON MALL   2830 Miamisburg-Centerville Rd   Dayton   OH  
45459 ATL   1592   LAKESIDE VILLAGE   1433 Town Center Drive Space B-108  
Lakeland   FL   33803 ATL   1593   COLONIAL PINNACLE AT TUTWILER FARM   5018
Pinnacle Square Suite #104   Birmingham   AL   35235 ATL   1594   MALL AT TURTLE
CREEK   3000 East Highland Drive Suite 509   Jonesboro   AR   72401 ATL   1595  
DEL AMO FASHION CENTER   3525 Carson Street Suite 159   Torrance   CA   90503
ATL   1596   MALL OF GEORGIA   3333 Buford Drive Suite #VCO3   Atlanta   GA  
30519 ATL   1598   RIDGEDALE CENTER   445 Ramsay Way Building 14 - Space 101  
Kent   WA   98032 ATL   1599   KENT STATION   438 Plaza Real Space #1438   Boca
Raton   FL   33432 ATL   1602   WILLOWBROOK MALL   644 Smith Haven Mall Space
#S03   Lake Grove   NY   11755 ATL   1603   SMITH HAVEN MALL   7 Backus Avenue
Suite D-106   Danbury   CT   06810 ATL   1604   DANBURY FAIR MALL   8216-1338
East 49th Avenue   Denver   CO   80238 ATL   1605   NORTHFIELD AT STAPLETON   9
Du Rhu Drive Suite #370   Mobile   AL   36608 ATL   1606   LEGACY VILLAGE AT
SPRING HILL   One Galleria Drive Space #D207   Middletown   NY   10941



--------------------------------------------------------------------------------

ATL   1608   ABQ UPTOWN   2260 Q Street NE Suite #3D   Alburquerque   NM   87110
ATL   1609   TUCSON MALL   4500 North Oracle Road Space #171A   Tucson   AZ  
85705 ATL   1610   AVENUE OF THE PENINSULA   550 Deep Valley Drive Suite #117  
Rolling Hills Estate   CA   90274 ATL   1611   WOODLAND HILLS   7021 South
Memoria Drive Suite #0165A   Tulsa   OK   74133 ATL   1612   GALLERIA DALLAS  
13350 Dallas Parkway Suite #2595   Dallas   TX   75240 ATL   1613   MARKET AT
RIVER RANCH   1900 Kaliste Saloom Road Suite #100   Lafayette   LA   70508 ATL  
1614   7 TIMES SQUARE TOWER   1459 Broadway Times Square   New York   NY   10036
ATL   1615   SHOPPES AT PIERCE HILL   1308 Vestal Parkway East Suite 6  
Vestal (Broome Cnty)   NY   13850 ATL   1616   ARLINGTON HEIGHTS   4001
Arlington Highland Blvd. Suite 137   Arlington   TX   76018 ATL   1618   MILFORD
MARKETPLACE   1664 Boston Post Road Space A-15   Milford   CT   06460 ATL   1621
  HILL COUNTRY GALLERIA   12912 Hill Country Blvd. Space #F105   Bee Cave   TX  
78738 ATL   1622   LA CENTERRA AT CINCO RANCH   23501 Cinco Ranch Blvd. Suite
G-140   Katy   TX   77494 ATL   1623   THE SHOPS AT HIGHLAND VILLAGE   4141
Waller Creek Bldg Q Space #170   Highland Village   TX   75077 ATL   1624   THE
VILLAGE AT COLONY PLACE   152 Colony Place   Plymouth   MA   02360 ATL   1625  
MANSFIELD CROSSING   280 School Street Suite F170   Mansfield   MA   02048 ATL  
1626   BURR RIDGE VILLAGE CTR   720 Village Center Drive   Burr Ridge   IL  
60527 ATL   1629   VILLAGE AT STONE OAK   22710 U.S. 281 North Suite 101   San
Antonio   TX   78259 ATL   1630   ALAMANCE CROSSING   3172 Waltham Blvd. Space
#K4   Burlington   NC   27215 ATL   1633   THE SHOPPES AT WYOMISSING   766
Woodland Road Space H   Wyomissing   PA   19610 ATL   1634   SHOPPES AT NORTH
BRUNSWICK   519 Shoppes Blvd.   North Brunswick   NJ   08902 ATL   1635   SAN
TAN VILLAGE   2174 E. Williams Field Road Suite 101   Gilbert   AZ   85296 ATL  
1640   THE AVENUE MURFREESBORO   2615 Medical Center Parkway Space #1440  
Murfreesboro   TN   37129 ATL   1645   THE SHOPS OLD MILL DISTRICT   330 SW
Powerhouse Drive Suite 130   Bend   OR   97702 ATL   1649   COLONNADE AT STATE
COLLEGE   19 Colonnade Way Space #125   State College   PA   16803 ATL   1652  
MACARTHUR CENTER   300 Monticello Avenue Space #252   Norfolk   VA   23510 ATL  
1653   ORCHARD PARK VILLAGE PLAZA   3995 North Buffalo Road   Orchard Park   NY
  14127 ATL   1657   UTICA SQUARE   1818 Utica Square   Tulsa   OK   74114 ATL  
1658   AUGUSTA MALL   3450 Wrightsboro Road Space #A222   Augusta   GA   30909
ATL   1659   THE SHOPPES AT EASTCHASE   6886 Eastchase Parkway Space #B150  
Montgomery   AL   36117 ATL   1663   THE SHOPS AT PEMBROKE GARDENS   430 SW
145th Terrace Space #13050   Pembroke Pines   FL   33027 ATL   1665   HORTON
PLAZA   120 Horton Plaza Suite #105   San Diego   CA   92101 ATL   1669  
COLUMBIA CENTER   1321 North Columbia Center Blv Suite #905   Kennewick   WA  
99336 ATL   1675   THE PROMENADE BOLINGBROOK   641 East Boughton Road Suite #135
  Bolingbrook   IL   60440 ATL   1678   THE GALLERY AT HARBORPLACE   200 East
Pratt Street Space #3016   Baltimore   MD   21202 ATL   1679   WESTFIELD
SOUTHPARK   500 Southpark Center Space GL #24   Strongsville   OH   44136 ATL  
1680   SHADOW LAKE TOWNE CENTER   7640 Towne Center Parkway Suite 109  
Papillion   NE   68046 ATL   1681   THE SHOPPES AT RIVER RIDGE   4315 West
Dublin-Granville Rd   Dublin   OH   43017 ATL   1685   THE SHOPS AT RIVER PARK  
7705 Via del Rio Space #450   Fresno   CA   93720 ATL   1688   ORCHARD SHOPPING
CENTER   8621 Clinton Street Space #8621   New Hartford   NY   13413 ATL   1689
  THE SUMMIT LOUISVILLE   4278 Summit Plaza Drive Space C14/C15   Louisville  
KY   40241 ATL   1694   SHOPS AT SADDLE CREEK   7615 West Farmington Suite 15  
Germantown   TN   38138 ATL   1698   SHOPS AT ROSSMOOR   12211 Seal Beach Blvd.
Suite #12211   Seal Beach   CA   90740 ATL   1699   MIDTOWN VILLAGE   1800
McFarland Blvd. East Space 204   Tuscaloosa   AL   35404 ATL   1701   ANNAPOLIS
MALL   2002 Annapolis Mall Space #1820   Annapolis   MD   21401 ATL   1705  
CORDOVA MALL   5100 North 9th Avenue Space #E599   Pensacola   FL   32504 ATL  
1706   KERCHEVAL PLACE   17209 Kercheval Street   Grosse Pointe   MI   48230 ATL
  1707   SOLOMON POND   601 Donald Lynch Boulevard Space #N243   Malborough   MA
  01752 ATL   1709   THE GROVE WEST   540A Broad Street   Shrewsbury   NJ  
07702 ATL   1710   OAK PARK MALL   11153 West 95th Street Space #93   Overland
Park   KS   66214 ATL   1711   VILLAGE AT ROCHESTER HILLS   376 North Adams
Space G 376   Rochester Hills   MI   48309 ATL   1713   GOVERNOR SQUARE   1500
Appalachee Parkway SP 1125   Tallahassee   FL   32301



--------------------------------------------------------------------------------

SCHEDULE II

TO SECURITY AGREEMENT

JURISDICTION OF ORGANIZATION

 

  A. Each Grantor’s official name:

AnnTaylor Stores Corporation

AnnTaylor, Inc.

AnnTaylor Distribution Services, Inc.

AnnTaylor Retail, Inc.

Annco, Inc.

 

  B. Type of entity: Each Grantor is a corporation.

 

  C. Organizational identification number issued by each Grantor’s state of
incorporation or organization:

 

Credit Party

  

State of
Incorporation

  

Organization
Identification Number

AnnTaylor Stores Corporation    DE    2177466 AnnTaylor, Inc.    DE    2104040
AnnTaylor Distribution Services, Inc.    DE    2370078 AnnTaylor Retail, Inc.   
DE    2370080 Annco, Inc.    DE    2962680

 

  D. State of incorporation or organization:

 

Credit Party

  

State of Incorporation

AnnTaylor Stores Corporation    DE AnnTaylor, Inc.    DE AnnTaylor Distribution
Services, Inc.    DE AnnTaylor Retail, Inc.    DE Annco, Inc.    DE



--------------------------------------------------------------------------------

SCHEDULE III

TO SECURITY AGREEMENT

PATENTS, TRADEMARKS AND COPYRIGHTS

Patents: None.

Annco, Inc. United States Copyrights:

 

Title

  

Reg. No.

  

Reg. Date

  

Record Owner

  

Status

Destination AnnTaylor sculptured purse size bottle    VA702108    4/3/1995   
AnnTaylor, Inc.    Registered



--------------------------------------------------------------------------------

Trademark Registrations and Applications

See attached schedules.

Trademark Applications

 

Trademark

   Country or
Jurisdiction    Reg. No —
(App. No.)   Reg. Date
(App. Date)   Record
Owner/Liens    Status/Comments

*****

   *****    *****   *****   *****    *****

*****

   *****    *****   *****   *****    *****

BOTTLE DESIGN

   US    (77-162,066)   (04/20/2007)   Annco, Inc.    Notice of
Allowance Issued

EVERYTHING I LOVE

   US    (77-170,168)   (05/01/2007)   Annco, Inc.    Published

POSSIBILITIES

   US    (77-159,659)   (04/18/2007)   Annco, Inc.    Published

PRECOCIOUS

   US    (77-159,652)   (04/18/2007)   Annco, Inc.    Published

TRULY, ANN

   US    (77-170,174)   (05/01/2007)   Annco, Inc.    Published

TRULY, ANN TAYLOR

   US    (77-166,715)   (4/26/2007)   Annco, Inc.    Published



--------------------------------------------------------------------------------

[This schedule consists of 31 pages, of which all but four have been omitted in
their entirety pursuant to a request for confidential treatment filed with the
Securities and Exchange Commission. The omitted pages have been filed separately
with the Securities and Exchange Commission.]

LOGO [g104021g34p59.jpg]



--------------------------------------------------------------------------------

LOGO [g104021g79u60.jpg]



--------------------------------------------------------------------------------

LOGO [g104021g13y65.jpg]



--------------------------------------------------------------------------------

LOGO [g104021g71u50.jpg]



--------------------------------------------------------------------------------

SCHEDULE IV

TO SECURITY AGREEMENT

 

Item A. Pledged Notes: None.

 

Item B. Pledged Shares

 

Grantor

  

Securities Issuer
(Jurisdiction of
Organization)

  

Authorized Shares Interests

  

Outstanding
Shares

  

% of
Shares
Pledged

  

Certificate
No.

AnnTaylor Stores Corporation    AnnTaylor, Inc.    Common: 1,000 shares, par
value $1.00 per share    1    100%    2 AnnTaylor, Inc.    AnnTaylor Travel,
Inc.    Common: 1,000 shares, par value $.01 per share    1    100%    1
AnnTaylor, Inc.    AnnTaylor Distribution Services, Inc.    Common: 100 shares,
par value $.01 per share    1    100%    1 AnnTaylor, Inc.    AnnTaylor Retail,
Inc.    Common: 100 shares, par value $.01 per share    1    100%    1
AnnTaylor, Inc.    Annco, Inc.    Common: 100 shares, par value $1.00 per share
   1    100%    1 AnnTaylor, Inc.    AnnTaylor Sourcing Far East Ltd.    Common:
150,000 shares, par value HK $1.00 per share    150,000    65%    12, 13, 15

 

Item C. Pledged Membership Interests: None.

 

Item D. Pledged Partnership Interests: None.